Exhibit 10.5

 

 

This instrument was drafted by, and

when recorded this instrument

should be returned to:

 

Randolph J. Rush, Esq.

Winderweedle, Haines, Ward

  & Woodman, P.A.

Post Office Box 880

Winter Park, Florida 32790-0880

 

Loan No. 09090

 

    

[Above space reserved for recording information.] 

 

For Tax Parcel I.D. Numbers, see Exhibit “A” attached hereto.

CONSTRUCTION/PERMANENT

MORTGAGE

AND

SECURITY AGREEMENT

AND

FIXTURE FINANCING STATEMENT

DATED AS OF

August 27, 2007

GRANTED BY

IMESON WEST I, LLC,

a Florida limited liability company

TO

THRIVENT FINANCIAL FOR LUTHERANS,

a Wisconsin corporation

 

 Loan No. 09090

   1   



--------------------------------------------------------------------------------

CONSTRUCTION /PERMANENT

MORTGAGE

AND

SECURITY AGREEMENT

AND

FIXTURE FINANCING STATEMENT

 

 

THIS CONSTRUCTION/PERMANENT MORTGAGE AND SECURITY AGREEMENT AND FIXTURE
FINANCING STATEMENT (“Mortgage”) is made and delivered as of August 27, 2007 by
IMESON WEST I, LLC, a Florida limited liability company (collectively, if more
than one, “Mortgagor”), having a mailing address of 3600 Vineland Road, Suite
101, Orlando, Florida 32811, for the benefit of THRIVENT FINANCIAL FOR
LUTHERANS, a Wisconsin corporation (“Mortgagee”), having a mailing address of:
Thrivent Financial for Lutherans, Attention: Loan Administration - Mortgage and
Real Estate Investments, 625 Fourth Avenue South, Minneapolis, Minnesota 55415.

WITNESSETH:

WHEREAS, Mortgagor is indebted to Mortgagee, as evidenced by that certain
Promissory Note (“Note”) of even date herewith, in the original principal sum of
Thirty Million and 00/100 Dollars ($30,000,000.00) (“Loan”), both principal and
interest of the Note being payable at the office of Mortgagee as more
specifically set forth therein.

WHEREAS, Mortgagor and Mortgagee desire and intend that the Note be secured by:
(1) this Mortgage; (2) an Assignment of Leases and Rents from Mortgagee, as
assignor, in favor of Mortgagor, as assignee, of even date herewith;
(3) Financing Statements; and (4) other and sundry documents and agreements.
This Mortgage and all other documents and agreements given as security for the
Note are referred to collectively as the “Loan Documents” and singularly as a
“Loan Document”.

NOW, THEREFORE, , in consideration and as security for (a) the sums advanced to
Mortgagor under the Note, in hand paid by Mortgagee, the receipt and sufficiency
of which is hereby acknowledged, and to secure the payment of the principal,
interest, and premium, if any, on the Note the terms and conditions of which are
incorporated herein by reference and made a part hereof, together with any
extensions or renewals thereof, due and payable with interest thereon as
provided therein, the balance of said principal sum together with interest
thereon being due and payable in any event on September 1, 2023 (“Maturity
Date”), (b) all sums advanced in protecting the lien of this Mortgage, (i) in
payment of taxes on the “Premises” (as that term is hereinafter defined),
(ii) in payment of insurance premiums covering improvements thereon, (iii) in
payment of principal and interest on prior liens, (iv) in payment of advances
made by Mortgagee to protect the Real Property from waste, (v) in payment of
expenses and actual attorneys’ fees herein provided for and (vi) for all other
sums advanced for any other purpose authorized herein (the Note and all such
sums, together with interest thereon, being hereinafter collectively referred to
as the “Indebtedness”), and (c) to secure the performance by Mortgagor of each
and every term, covenant, agreement and condition contained in the Note and

 

 Loan No. 09090

   2   



--------------------------------------------------------------------------------

the Loan Documents, Mortgagor does hereby MORTGAGE, GRANT, BARGAIN, SELL AND
CONVEY unto Mortgagee, its successors and assigns, forever, AND GRANTS TO
MORTGAGEE A SECURITY INTEREST IN the following properties to secure payment of
the Indebtedness (all of the following being hereafter collectively referred to
as the “Premises”):

GRANTING CLAUSES

A.        Real Property.  All the tracts or parcels of real property lying and
being in the County of Duval, State of Florida as more fully described in
Exhibit “A” attached hereto and which is hereby incorporated into this Mortgage
by reference (“Real Property”), together with all the Mortgagor’s estates and
rights in and to the Real Property, and in and to lands lying in streets, alleys
and roads or gores of land adjoining the Real Property, all minerals, oil, gas
and other hydrocarbon substances on, in and under the Real Property, as well as
all development rights, air rights, water, water rights, water stock, mineral or
oil rights and parking rights relating to, generated from, arising out of or
incidental to the Real Property, its ownership, development or use.

B.        Improvements, Fixtures, Equipment and Personal Property. All
buildings, structures, improvements, fixtures and annexations, access rights,
easements, rights of way or use, servitudes, licenses, tenements, hereditaments
and appurtenances now or hereafter belonging or pertaining to the Real Property
and all proceeds and products derived therefrom whether now owned or hereafter
acquired; and all equipment (including Mortgagor’s interest in any lease of such
equipment), fixtures, improvements, building supplies and materials and personal
property owned by Mortgagor now or hereafter attached to, located in, placed in
or necessary to the use, operation or maintenance of the improvements on the
Real Property including, but without being limited to, all machinery, fittings,
fixtures, apparatus, equipment or articles used to supply heating, gas,
electricity, air conditioning, water, light, waste disposal, power,
refrigeration, ventilation, and fire and sprinkler protection, as well as all
elevators, escalators, overhead cranes, hoists and assists, and the like, and
all furnishings, supplies, draperies, maintenance and repair equipment, window
and structural cleaning rigs and equipment, floor coverings, appliances,
screens, storm windows, blinds, awnings, shrubbery and plants, stoves, ranges,
ovens, refrigerators, air conditioners, dishwashers, clothes dryers, washing
machines, disposals and compactors (it being understood that the enumeration of
specific articles of property shall in no way be held to exclude items of
property not specifically enumerated), as well as renewals, replacements,
proceeds, additions, accessories, increases, parts, fittings, insurance
payments, awards and substitutes thereof, together with all interest of
Mortgagor in any such items hereafter acquired, and all personal property which
by the terms of any lease of the Real Property shall become the property of
Mortgagor at the termination of such lease, all of which personal property
mentioned herein shall be deemed fixtures and accessory to the freehold and a
part of the realty and not severable in whole or in part without material injury
to the Premises, but excluding therefrom the removable personal property owned
by tenants in the Premises.

C.        Rents, Leases and Profits.  All rents, issues, income, revenue,
receipts, fees, and profits now due or which may hereafter become due under or
by virtue of and together with all right, title and interest of Mortgagor in and
to any lease, license, sublease, contract or other kind of occupancy agreement,
whether written or verbal, for the use or occupancy of the Premises or any part
thereof together with all security therefor and all monies payable thereunder,
including,

 

 Loan No. 09090

   3   



--------------------------------------------------------------------------------

without limitation, tenant security deposits, and a copy of all books and
records which contain information pertaining to payments made thereunder and
security therefor, subject, however, to the conditional permission herein given
to Mortgagor to collect the rents, income and other normal income benefits
arising under any agreements. Mortgagee shall have the right, not as a
limitation or condition hereof but as a personal covenant available only to
Mortgagee, at any time and from time to time, to notify any lessee of the rights
of Mortgagee hereunder.

Together with all right, title and interest of Mortgagor in and to any and all
contracts for sale and purchase of all or any part of the property described in
these Granting Clauses A, B and C hereof, and any down payments, earnest money
deposits or other sums paid or deposited in connection therewith.

D.        Judgments, Condemnation Awards, Insurance Proceeds, and Other Rights.
All awards, compensation or settlement proceeds made by any governmental or
other lawful authorities for the threatened or actual taking or damaging by
eminent domain of the whole or any part of the Premises, including any awards
for a temporary taking, change of grade of streets or taking of access, together
with all insurance proceeds resulting from a casualty to any portion of the
Premises; all rights and interests of Mortgagor against others, including
adjoining property owners, arising out of damage to the property including
damage due to environmental injury or release of hazardous substances.

E.        Licenses, Permits, Equipment Leases and Service Agreements. All right,
title and interest of Mortgagor in and to any licenses, permits, regulatory
approvals, government authorizations, franchise agreements and equipment or
chattel leases, service contracts or agreements and all proceeds therefrom,
arising from, issued in connection with or in any way related to the use,
occupancy, operation, maintenance or security of the Premises, together with all
replacements, additions, substitutions and renewals thereof, which may be
assigned pursuant to agreement or law.

F.        Proceeds.  All sale proceeds, refinancing proceeds or other proceeds,
including deposits and down payments derived from or relating to the Premises
described in Granting Clauses A through E herein.

TO HAVE AND TO HOLD THE SAME, together with the possession, right of possession
of the Premises unto Mortgagee, its successors and assigns, forever.

PROVIDED NEVERTHELESS, that if Mortgagor, Mortgagor’s heirs, administrators,
personal representatives, successors or assigns, shall pay to Mortgagee, its
successors or assigns, the full amount of the Indebtedness as and when due, and
shall keep and perform all of the covenants and agreements herein contained,
then this Mortgage shall become null and void, and shall be released at
Mortgagor’s expense, otherwise this Mortgage to remain in full force and effect.

 

 Loan No. 09090

   4   



--------------------------------------------------------------------------------

ARTICLE 1.

GENERAL REPRESENTATIONS AND WARRANTIES

SECTION 1.1      Representations and Warranties.

Mortgagor represents and warrants to Mortgagee, its successors and assigns,
that, as of the date hereof:

(a)        Mortgagor, for Mortgagor, Mortgagor’s administrators, personal
representatives, successors and assigns, covenants with Mortgagee, its
successors and assigns, that Mortgagor is lawfully seized of the Premises and
has good right to sell and convey the same.

(b)        The Premises are free from all encumbrances except as may be set
forth in Schedule B of that certain ALTA Mortgagee’s Policy of Title Insurance
(“Title Policy”) issued to Mortgagee by Attorney’s Title Insurance Fund, Inc.,
and insuring the first lien position of this Mortgage (“Permitted
Encumbrances”).

(c)        Mortgagee, its successors and assigns, shall quietly enjoy and
possess the Premises.

(d)        Mortgagor, its successors and assigns, will WARRANT AND DEFEND the
title to the same against all lawful claims not specifically excepted in this
Mortgage. As used herein the words “successors and assigns” shall also be deemed
to include the heirs, representatives, administrators and executors of any
natural person who is a party to the Mortgage.

(e)        If Mortgagor is a corporation, partnership, limited liability company
or trust, it is duly organized, validly existing and in active status under the
laws of the State or Commonwealth of its organization, is duly qualified to do
business in all states in which it is required to be so qualified, and has all
requisite power and authority to enter into this Mortgage and to perform its
obligations hereunder; the execution, delivery and performance of this Mortgage
by Mortgagor has been duly and validly authorized; and all requisite action has
been taken by Mortgagor to make this Mortgage valid and binding upon Mortgagor,
enforceable in accordance with its terms.

(f)        If Mortgagor is an individual, such individual is of legal age, is
under no legal disability and is fully competent to make, execute and deliver
this Mortgage.

(g)        If Mortgagor is a corporation, partnership, limited liability
company, trust, or other form of business entity, neither the execution and
delivery of this Mortgage nor the performance of the provisions of the
agreements herein contained on the part of Mortgagor will contravene, violate or
constitute a default under the organizational and other governing instruments of
such Mortgagor or result in the breach of any term or provision of, or conflict
with or constitute a default under or result in the acceleration of any
obligation under any agreement, indenture, loan or credit agreement or other
instrument to which Mortgagor or the Premises is subject or result in the
violation of any

 

 Loan No. 09090

   5   



--------------------------------------------------------------------------------

law, rule, regulation, order, judgment or decree to which Mortgagor or the
Premises is subject.

(h)        If Mortgagor is an individual, neither the execution and delivery of
this Mortgage nor the performance of the provisions of the agreements herein
contained on the part of such Mortgagor will result in the breach of any term or
provision of, or conflict with or constitute a default under or result in the
acceleration of any obligation under any agreement, indenture, loan or credit
agreement or other instrument to which Mortgagor or the Premises is subject or
result in the violation of any law, rule, regulation, order, judgment or decree
to which Mortgagor or the Premises is subject.

(i)        There are no (i) bankruptcy proceedings pending in which Mortgagor is
a Debtor; (ii) dissolution proceedings pending with respect to Mortgagor that
will remain pending after the execution and delivery of this Mortgage;
(iii) unsatisfied judgments of record against Mortgagor; or (iv) tax liens filed
against Mortgagor.

(j)        The Loan Documents have been duly executed and delivered by Mortgagor
and constitute the legal, valid and binding obligations of Mortgagor,
enforceable in accordance with their terms, except as to enforcement of
remedies, as may be limited by bankruptcy, insolvency or similar laws affecting
generally the enforcement of creditor’s remedies.

(k)        There are no judgments, suits, actions or proceedings at law or in
equity or by or before any governmental instrumentality or agency now pending
against or, to the best of Mortgagor’s knowledge, threatened against Mortgagor
or its properties, or both, in writing, nor has any judgment, decree or order
been issued against Mortgagor or its properties, or both, which would have a
material adverse effect on the Premises or the financial condition of Mortgagor
or Mortgagor’s properties.

(l)        No consent or approval of any regulatory authority having
jurisdiction over Mortgagor is necessary or required by law as a prerequisite to
the execution, delivery and performance of the terms of the Loan Documents.

(m)        Any and all balance sheets, net worth statements and other financial
statements and data which have heretofore been given to Mortgagee by Mortgagor,
or at the direction of the Mortgagor, with respect to Mortgagor fairly and
accurately represent the financial condition of Mortgagor as of the date
thereof, and, since the effective date of such materials, there has been no
material adverse change in the financial condition of Mortgagor.

(n)        Mortgagor is not, as of the date hereof, in default in the payment of
any of Mortgagor’s obligations.

(o)        The Premises are free from any mechanics’ or materialmen’s liens or
claims. There has been no labor or materials furnished to the Premises that has
not been paid for in full.

 

 Loan No. 09090

   6   



--------------------------------------------------------------------------------

(p)        Mortgagor has no notice, information or knowledge of any change
contemplated in any applicable law, ordinance, regulation or restriction, or any
judicial, administrative, governmental or quasi-governmental action, or any
action by adjacent land owners, or natural or artificial condition existing upon
the Premises which would limit, restrict or prevent the contemplated or intended
use and purpose of the Premises.

(q)        There is no pending condemnation or similar proceeding affecting the
Premises, or any portion thereof nor, to the best knowledge of Mortgagor, is any
such action being presently contemplated.

(r)        No part of the Premises is being used or will be used principally, or
at all, for agricultural or farming purposes.

(s)        The Premises have not sustained damage by fire, windstorm or other
casualty that has not been fully repaired and restored.

(t)        Neither Mortgagor nor any affiliated entity has been the subject of
foreclosure or insolvency proceedings. “Affiliated entity” means a corporation,
partnership or other legal entity that owns or holds more than one-half of the
stock or ownership interest in the Mortgagor, a corporation, partnership or
other legal entity, more than one-half of the sock or ownership interest of
which is owned by Mortgagor, or a corporation, partnership or other legal
entity, more than one-half of the stock or ownership interest of which is owned
by a corporation, partnership or legal entity that owns more than one-half of
the stock or ownership interest of the Mortgagor.

(u)        Mortgagor is neither an “employee benefit plan” as defined under
ERISA nor a “plan” as defined in Section 4975(e)(1) of the Internal Revenue
Code, and the Premises do not constitute “plan assets” within the meaning of the
Department of Labor Regulation Section 2510.3-101.

(v)        Neither Mortgagor nor any officers, members of the board of
directors, and shareholders of Mortgagor (collectively, the “Principals”) is or
will become a “Person” described by Section 1 of The Anti-Terrorism Executive
Order 13,224 of September 23, 2001 blocking property and prohibiting
transactions with Persons who commit, threaten to commit, or support terrorism,
66 Fed. Reg. 49,049 (2001), or described in any rule or regulation implementing
the same and, to the best knowledge and belief of the Mortgagor after due and
adequate diligence, neither Mortgagor nor any principal of Mortgagor engages or
will engage in any dealings or transactions, or be otherwise associated with,
any such Persons.

(w)        Mortgagor and all Principals of Mortgagor are in compliance, and will
remain in compliance, with the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA
Patriot Act”).

(x)        The Premises complied with all requirements of the Americans with
Disabilities Act, 42 U.S.C. Sections 12101-12213, as amended (the “ADA”) at the
time it was constructed, if the ADA had been enacted and was applicable and, to
the extent the

 

 Loan No. 09090

   7   



--------------------------------------------------------------------------------

ADA has required or shall require modification, enhancement or changes in the
construction of the Premises from time to time with respect to the Premises,
such modifications, enhancements or changes have been made or shall be made by
the Mortgagor in a manner and extent that will prevent the Premises from
violating at any time any applicable construction standards of the ADA.

(y)        The Premises complied with (i) all zoning ordinances, energy and
environmental codes, building and use restrictions and codes at the time it was
constructed and to the extent amendments and adoption of new laws have required
that modifications, enhancements or changes be made in the Premises, such
modifications, enhancements or changes have been made or shall be made by the
Mortgagor in a manner and extent that will prevent the Premises from violating
at any time any such codes, and (ii) any requirements with respect to licenses,
permits and agreements necessary for the lawful use and operation of the
Premises.

(z)        The heating, electrical, sanitary sewer plumbing, storm sewer
plumbing, potable water plumbing and other building equipment, fixtures and
fittings are in good condition and working order, are adequate in quantity and
quality for normal and usual use, and are fit for the purposes intended and the
use contemplated.

SECTION 1.2      Continuing Obligation.

Mortgagor further warrants and represents that all statements made hereunder are
true and correct and that all financial statements, data and other information
provided to Mortgagee by Mortgagor relating to or provided in connection with
this transaction has not and does not contain any statement which, at the time
and in the light of the circumstances under which it was made, would be false or
misleading with respect to any material fact, or would omit any material fact
necessary in order to make any such statement contained therein not false or
misleading in any material respect, and since such statement, data or
information was provided there has been no material change thereto or to the
condition of Mortgagor. Should Mortgagor subsequently obtain knowledge that such
representation was or is untrue, Mortgagor shall immediately notify Mortgagee as
to the untrue nature of said representation and agrees to take such action as
may be necessary to cause such representation to become true.

ARTICLE 2.

COVENANTS AND AGREEMENTS

Mortgagor further covenants and agrees for the benefit of Mortgagee, its
successors and assigns, as follows:

SECTION 2.1      Payment of Indebtedness and Observance of Covenants.

Mortgagor will duly and punctually pay each and every installment of principal,
premium, if any, and interest on the Note, all deposits required herein, and all
other Indebtedness, as and when the same shall become due, and shall duly and
punctually perform and observe all of the covenants, agreements and provisions
contained herein, in the Note and any other Loan Documents, as such instrument
may be amended, modified, restated and in effect from time to time.

 

 Loan No. 09090

   8   



--------------------------------------------------------------------------------

SECTION 2.2      Maintenance and Repairs.

Mortgagor agrees that it will keep and maintain the Premises in good order,
repair and operating condition, free from any waste or use prohibited herein or
by law, and will comply with all requirements of law, municipal ordinances and
regulations, restrictions and covenants affecting the Premises and their use,
and will promptly repair or restore any buildings, improvements or structures
now or hereafter on the Premises, which may become damaged or destroyed, to
their condition prior to any such damage or destruction. Mortgagor further
agrees that without the prior written consent of Mortgagee, it will not remove
or expand any improvements on the Premises, erect any new improvements or make
any material alterations in any improvements which will alter the basic
structure, adversely affect the market value or change the existing
architectural character of the Premises, and agrees that any other buildings,
structures and improvements now or hereafter constructed on or in the Premises
or repairs made to the Premises shall be completed in a good and workmanlike
manner, in accordance with all applicable governmental laws, regulations,
requirements and permits and in accordance with plans and specifications
previously delivered to, and approved in advance and in writing by Mortgagee.
Mortgagor agrees not to acquiesce in any rezoning classification, modification
or restriction affecting the Premises without the written consent of Mortgagee.
Mortgagor agrees that it will not abandon or vacate the Premises. Mortgagor
agrees that it will maintain, clean and repair and all parking areas within the
Premises, including but not limited to existing lighting, together with any
sidewalks, driveways and sufficient paved areas for ingress and egress to and
from the adjacent public thoroughfare for the use thereof and maintain all
existing landscaping thereon.

SECTION 2.3      Payment of Operating Costs; Liens; and Other Indebtedness.

Mortgagor agrees that it will pay all operating costs and expenses of the
Premises; keep the Premises free from mechanics’ liens, materialmen’s liens,
judgment liens and other liens, executions, attachments or levies (hereinafter
collectively referred to as “Liens”); and will pay when due all permitted
indebtedness which may be secured by a mortgage, lien or charge on the Premises,
whether prior to, subordinate to or of equal priority with the lien hereof, and
upon request will exhibit to Mortgagee satisfactory evidence of such payment and
discharge.

SECTION 2.4      Payment of Impositions.

Mortgagor will pay when due and before any penalty or interest attaches because
of delinquency in payment, all taxes, installments of assessments, water
charges, sewer charges, and other fees, taxes, charges and assessments of every
kind and nature whatsoever assessed or charged against or constituting a lien on
the Premises or any interest therein or the Indebtedness (hereinafter
collectively referred to as the “Impositions”); and will upon demand furnish to
Mortgagee proof of the payment of any such Impositions. In the event of a court
decree or an enactment after the date hereof by any legislative authority of any
law imposing upon a mortgagee the payment of the whole or any part of the
Impositions herein required to be paid by Mortgagor, or changing in any way the
laws relating to the taxation of mortgages or debts secured by mortgages or a
mortgagee’s interest in mortgaged premises, so as to impose such Imposition on
Mortgagee or on the interest of Mortgagee in the Premises, then, in any such
event, Mortgagor shall bear and pay the full amount of such Imposition, provided
that if for any

 

 Loan No. 09090

   9   



--------------------------------------------------------------------------------

reason payment by Mortgagor of any such Imposition would be unlawful, or if the
payment thereof would constitute usury or render the Indebtedness wholly or
partially usurious, Mortgagee, at its option, may declare the whole sum secured
by this Mortgage with interest thereon to be immediately due and payable,
without payment of a Reinvestment Charge or Default Premium (as such terms are
defined in the Note and hereinafter referred to as the “Reinvestment Charge” and
the “Default Premium”), or Mortgagee, at its option, may pay that amount or
portion of such Imposition as renders the Indebtedness unlawful or usurious, in
which event Mortgagor shall concurrently therewith pay the remaining lawful and
non-usurious portion or balance of said Imposition.

SECTION 2.5      Contest of Liens and Impositions.

Mortgagor shall have the right to contest in good faith the validity or amount
of any Imposition or lien arising from any work performed at or materials
furnished to the Premises which right, however, is conditional upon (i) such
contest having the effect of preventing the collection of the tax, assessment or
lien so contested and the sale or forfeiture of the Premises or any part thereof
or interest therein to satisfy the same, (ii) Mortgagor giving Mortgagee written
notice of its intention to contest the same in a timely manner, which, with
respect to any contested tax or assessment, shall mean before any such tax,
assessment or lien has been increased by any penalties or costs, and with
respect to any contested construction lien claim, shall mean within thirty
(30) days after Mortgagor receives actual notice of the filing thereof,
(iii) Mortgagor filing such bond or other security as may be required by law to
release the Premises from the claimed lien or Mortgagor making and thereafter
maintaining with Mortgagee or such other depository as Mortgagee may designate,
a deposit of cash (or United States government securities, in discount form, or
other security as may, in Mortgagee’s sole discretion, be acceptable to
Mortgagee, and in either case having a present value equal to the amount herein
specified) in an amount no less than One Hundred Twenty-Five Percent (125%) of
the amount which, in Mortgagee’s reasonable opinion, determined from time to
time, shall be sufficient to pay in full such contested tax, assessment or lien
and penalties, costs and interest that may become due thereon in the event of a
final determination thereof adverse to Mortgagor or in the event Mortgagor fails
to prosecute such contest as herein required, or in lieu thereof, Mortgagor
providing to Mortgagee title insurance over such matters in form and substance
reasonably acceptable to Mortgagee, and (iv) Mortgagor diligently prosecuting
such contest by appropriate legal proceedings. In the event Mortgagor shall fail
to prosecute such contest with reasonable diligence or shall fail to maintain
sufficient funds, or other security as aforesaid, on deposit as hereinabove
provided, Mortgagee may, at its option, liquidate the securities deposited with
Mortgagee, and apply the proceeds thereof and other monies deposited with
Mortgagee in payment of, or on account of, such taxes, assessments, or liens or
any portion thereof then unpaid, including the payment of all penalties and
interest thereon.

SECTION 2.6      Protection of Security.

Mortgagor agrees to promptly notify Mortgagee of and appear in and defend any
suit, action or proceeding that affects the value of the Premises, the
Indebtedness or the rights or interest of Mortgagee hereunder. Mortgagee may
elect to appear in or defend any such action or proceeding and Mortgagor agrees
to indemnify and reimburse Mortgagee from any and all loss,

 

 Loan No. 09090

   10   



--------------------------------------------------------------------------------

damage, expense or cost arising out of or incurred in connection with any such
suit, action or proceeding, including costs of evidence of title and actual
attorneys’ fees.

SECTION 2.7      Annual Statements.

Within one hundred twenty (120) days after the end of each calendar year during
the term of this Mortgage, Mortgagor will furnish to Mortgagee (a) annual
financial statements of Mortgagor, including a balance sheet and income
statement, and (b) annual operating statements of the Premises, which shall
include at least gross income itemized as to source, operating expenses
(itemized), depreciation charges, and net income before and after federal income
taxes, and a rent roll, and such additional information as Mortgagee may from
time to time reasonably request. The financial statements of Mortgagor and the
operating statements of the Premises shall be prepared and certified as true and
correct by Mortgagor, shall be satisfactory in form and content to Mortgagee and
shall be at the expense of Mortgagor. Mortgagor covenants that it shall keep
true and accurate records of the operation of the Premises. All of the above
required statements shall be prepared in adequate detail and shall conform to
the methods used for income tax reporting on a cash basis. In the event the
Premises are conveyed to a corporate entity pursuant to the terms of Section 2.9
below, such entity shall submit annual financial statements of the corporation
and any supplemental schedules provided stockholders or officers, certified by
an officer of the corporation, in addition to the operating statements described
above. In the event that the Premises are conveyed to an individual pursuant to
the terms of Section 2.9 below, such individual shall submit annual statements
certified by each individual or by an independent certified public accountant in
good standing and shall include a balance sheet and a profit and loss statement
in addition to the operating statements described above. In the event that the
Premises shall be conveyed to a partnership, a trust or a limited liability
company in accordance with the terms of Section 2.9 below, the partnership, the
trust or the limited liability company shall submit annual reports certified by
an authorized partner, trustee or member in addition to the operating statements
described above. In the event Mortgagor fails to furnish any of the above
statements Mortgagee may cause an audit to be made of the respective books and
records at the sole cost and expense of Mortgagor. Mortgagee also shall have the
right to examine at their place of safekeeping all books, accounts and records
relating to the operation of the Premises and make copies thereof or extracts
therefrom and to discuss the affairs, finances or accounts with the officers and
employees of Mortgagor and its independent accountants. Mortgagor shall have the
right to be notified of and to have such officers or representatives as it shall
designate be present at any such examination or discussion. Said examination
shall be at Mortgagee’s expense unless Mortgagor’s statements are found to
contain significant material misrepresentations, in which case the examination
shall be at Mortgagor’s expense. At the time Mortgagor furnishes operating
statements required by this Section and at such other times as Mortgagee shall
reasonably request, Mortgagor also shall furnish a rent roll of all tenants
having leases on the Premises, certified by Mortgagor, containing the rent
schedules, expiration dates, and options to extend for such tenants, on an
annual basis along with the operating statements provided for above or at such
other times as requested by Mortgagee.

SECTION 2.8      Additional Assurances.

Mortgagor agrees upon request by Mortgagee to execute and deliver further
instruments, financing statements and/or continuation statements under the
Uniform Commercial Code and

 

 Loan No. 09090

   11   



--------------------------------------------------------------------------------

assurances and will do such further acts as may be necessary or proper to carry
out more effectively the purposes of this Mortgage and without limiting the
foregoing, to make subject to the lien hereof any property agreed to be
subjected hereto or covered by the granting clause hereof, or intended so to be.
Mortgagor authorizes Mortgagee to file Uniform Commercial Code Financing
Statements that can be filed without manual execution of documents for the
purpose of reflecting, but only to the extent required to reflect, the interests
granted to Mortgagee under this Mortgage. Mortgagor agrees to pay any recording
fees, filing fees, stamp taxes or other charges arising out of or incident to
the filing, the issuance and delivery of the Note, the filing or recording of
this Mortgage or the delivery and recording of such further assurances and
instruments as may be required pursuant to the terms of this Section.

SECTION 2.9      Due on Sale or Mortgaging, etc.

In the event that without the written consent of Mortgagee being first obtained:
(a) Mortgagor sells, conveys, transfers, further mortgages, changes the form of
ownership, or encumbers or disposes of the Premises, or any part thereof, or any
interest therein, or agrees to do so either directly or indirectly; or (b) any
ownership or beneficial interest in Mortgagor is sold, conveyed, transferred,
pledged or encumbered or there is an agreement to do so either directly or
indirectly; or (c) any membership or beneficial interest in Mortgagor is sold,
conveyed, transferred, pledged or encumbered or there is an agreement to do so;
whether any such event described in (a), (b), or (c) above is voluntary,
involuntary or by operation of law, either directly or indirectly, then at
Mortgagee’s sole option, Mortgagee may declare the Indebtedness immediately due
and payable in full and call for payment of the same at once, together with the
Reinvestment Charge or Default Premium then in effect under the terms of the
Note.

In the event Mortgagor shall request the consent of Mortgagee to any transfer in
accordance with this Section 2.9, Mortgagor shall deliver a written request to
Mortgagee together with complete information regarding such conveyance or
encumbrance (including complete information concerning the person or entity to
acquire the interest conveyed). Mortgagee shall be allowed thirty (30) days
after receipt of all requested information for evaluation of such request. In
the event that such request is not approved within such thirty (30) day period,
it shall be deemed not approved. Mortgagee may charge an administrative fee to
process any such sale, conveyance, transfer, mortgage or other encumbrance.
Approval may be conditioned upon payment of a transfer fee and such
modifications of the loan terms, interest rate, and maturity date as determined
by Mortgagee in its sole discretion. Consent as to any one transaction shall not
be deemed to be a waiver of the right to require consent to future or successive
transactions.

If the Premises should be transferred to a partnership, to a trust, to a
privately held corporation or to a limited liability company pursuant to the
terms of this Section 2.9 during the term of this Mortgage, thereafter a
subsequent transfer of a partnership interest, a beneficial interest, a
corporate stock interest or a member interest in either the successor entity or
in any entity which holds an ownership interest in such successor entity shall
constitute a conveyance for purposes of this Section 2.9, and the consent of
Mortgagee shall be required.

 

 Loan No. 09090

   12   



--------------------------------------------------------------------------------

Notwithstanding the above restrictions, and provided no default or Event of
Default (as such term is hereinafter defined) has occurred and is continuing
hereunder, Mortgagee shall not withhold consent to the following:

(a)        a one-time transfer of the Premises at any time during the Permanent
Loan Term, as defined in that certain Construction Loan Agreement of even date
herewith between Mortgagor and Mortgagee (the “Loan Agreement”), and will not
require modification of the interest rate or maturity date stated in the Note,
provided all of the following conditions have been met:

(i)        The transfer shall be to a reputable and competent transferee who
Mortgagee determines, in its sole judgment and discretion:

(1)        has experience in the business of owning commercial real estate of
similar type, size and quality to the Premises and has a favorable reputation
with respect to such business; and

(2)        has experience or has retained a property management company with
experience in the management of similar projects which is acceptable to
Mortgagee; and

(3)        has the necessary creditworthiness and will assume all of Mortgagor’s
obligations under the Loan Documents including, without limitation, the
Environmental Indemnity Agreement executed by Mortgagor in favor of Mortgagee
even date herewith (hereinafter referred to as the “Environmental Indemnity”).

(ii)        The proposed transferee must assume and agree to perform all
obligations under the Note, this Mortgage, the Assignment of Leases, the
Environmental Indemnity and all other Loan Documents pursuant to an assumption
agreement and all other agreements reasonably acceptable to Mortgagee. Mortgagor
shall remain liable for payment of all sums due under the Note and performance
of all other terms and conditions of the Note, this Mortgage, the Assignment of
Leases, the Environmental Indemnity and any other Loan Documents, and Mortgagor
shall execute such agreements acknowledging such continued liability as
Mortgagee shall require.

(iii)        Mortgagee shall have received a transfer fee equal to one percent
(1%) of the outstanding principal balance of the Note at the time such request
for transfer is approved by Mortgagee.

(iv)        Mortgagee must determine in its sole discretion that the
loan-to-value ratio at the time of such transfer is not greater than
seventy-five percent (75%).

(v)        The purchaser must acknowledge that future transfers and encumbrances
will be subject to Mortgagee’s approval, which may, at

 

 Loan No. 09090

   13   



--------------------------------------------------------------------------------

Mortgagee’s sole discretion, be withheld or be conditioned upon payment of a fee
and/or modification of the terms of the Note and/or the other Loan Documents.

(vi)        Notice of such transfer together with such documentation regarding
the transfer and the assuming person or entity as Mortgagee shall request shall
be given to Mortgagee at least thirty (30) days prior to such transfer.

(vii)        Mortgagor shall pay all actual fees and expenses incurred by
Mortgagee in connection with reviewing and processing the proposed transfer,
including, without limitation, all legal, recording and title insurance fees and
expenses and the fees of any broker. Mortgagor acknowledges and agrees that
Mortgagor shall be liable to Mortgagee for such fees and expenses regardless of
whether the proposed transfer actually occurs, and such liability shall be
secured by this Mortgage and shall bear interest at the “Default Rate” (as such
term defined under the terms of the Note), from the date paid by Mortgagee until
reimbursed by Mortgagor.

(viii)       Mortgagor shall (1) execute, deliver and record (when necessary)
such amendments, supplements, corrections and replacements to the Loan Documents
as Mortgagee may require, (2) deliver such searches and surveys as Mortgagee may
require, and (3) shall deliver such endorsements to Mortgagee’s title insurance
policy as Mortgagee may require including a downdate endorsement to the title
insurance policy insuring (A) the first lien position of this Mortgage, subject
to no liens or encumbrances other than those shown in the original title
insurance policy and current taxes not yet due and payable, and (B) the fact
that the transferee person or entity is the fee owner of the Premises.

The rights described in this Subsection 2.9 (a) shall be available only with
respect to a single transfer by the original Mortgagor and not with respect to
subsequent transfers. (A transfer in accordance with such one-time right is
hereinafter referred to as a “One-Time Third Party Transfer”.) The right to make
a One-Time Third Party Transfer by the original Mortgagor may be exercised only
with Mortgagee’s prior approval of the matters that require its approval, or as
to which it is required to be satisfied, as provided above.

(b)        transfers of ownership or beneficial interests in Mortgagor by an
individual owner for estate or tax planning purposes or due to the death or
incapacity of any such individual owner existing at the time of the loan to
(1) family members of that individual owner (as used herein, the term “family
members” shall mean a spouse, parent and any lineal descendant of a parent,
brother or sister of any owner, including adopted persons) , (2) trusts for the
benefit of such family members, (iii) other owners of Borrower, (iv) business
entities wholly owned and controlled by the individual transferor, or by any of
the permitted transferees described in subsections (i), (ii), and (iii) of this
subparagraph (b), provided in each case the following conditions have been met:

(i)        Mortgagor shall remain liable for all sums owing to Mortgagee under
the Note and all sums due under the terms of this Mortgage and under the

 

 Loan No. 09090

   14   



--------------------------------------------------------------------------------

Environmental Indemnity and shall execute such reaffirmations of those
obligations as Mortgagee shall require, if any.

(ii)        Notice of each such transfer together with such reasonable
documentation regarding the transfer and the transferee person or entity as
Mortgagee shall request shall be given to Mortgagee at least thirty (30) days
prior to such transfer.

(iii)        Mortgagor shall pay all out-of-pocket costs and expenses incurred
by Mortgagee or Mortgagee’s servicing agent in connection with reviewing and
processing such transfer, including Mortgagee’s actual attorneys’ fees (in-house
and outside counsel), and the fees of any broker.

(iv)        Mortgagee shall have received a review fee of $2,500 at the time
such request for transfer is approved by Mortgagee.

SECTION 2.10    Maintenance of Existence.

Mortgagor agrees (a) to maintain its existence as a corporation in good standing
under the laws of the State or Commonwealth of Florida, (b) to remain duly
qualified, in good standing and authorized to do business in each jurisdiction
where failure to do so might have a material adverse impact on the consolidated
assets, condition or prospects of Mortgagor, and (c) not to dissolve, liquidate,
wind-up, consolidate or merge during the term hereof, without, in each instance,
the prior written consent of Mortgagee.

SECTION 2.11    Building Use.

During the entire term of the Note and this Mortgage, Mortgagor agrees not to
(a) convert the Premises to condominium units of any kind and (b) convert the
Premises to any use other than as a warehouse with related showroom and offices.
In that connection, Mortgagor covenants that the sale of units and/or recording
of condominium documents on the Premises or any part thereof shall constitute an
Event of Default hereunder.

ARTICLE 3.

INSURANCE AND ESCROWS

SECTION 3.1      Insurance.

Mortgagor shall obtain and keep in full force and effect during the term of this
Mortgage at its sole cost and expense the following insurance: (a) Commercially
reasonable, acceptable to both Mortgagee and Mortgagor, All Risk Insurance
against loss by fire, lightning and risks customarily covered by standard
extended coverage endorsement, including the cost of debris removal, together
with a vandalism and malicious mischief endorsement, or all perils endorsements,
all in the amount of not less than the full replacement cost of the improvements
above the on grade floor slab, pursuant to the appraisal submitted to and
approved by Mortgagee, on the Premises, and together with an agreed-amount
endorsement, a replacement cost endorsement and a waiver of subrogation
endorsement; (b) if applicable, Broad Form Boiler and Machinery Insurance on all
equipment and pressure-fired vehicles or apparatus situate on the

 

 Loan No. 09090

   15   



--------------------------------------------------------------------------------

Premises, and providing for full repair and replacement cost coverage; (c) Flood
Insurance in the maximum amount available at any time during the term of this
Mortgage unless evidence is provided throughout the term of this Mortgage that
the Premises are not within a flood plain as defined by the Federal Insurance
Administration and the Premises is not designated as being within a flood plain
during the term of this Mortgage; (d) Rental Insurance covering risk of loss due
to the occurrence of any hazards insured against under the policies required in
Subsections (a), (b) and (c) hereof in an amount equal to: (i) rental for a
twelve (12) month period, plus (ii) real estate taxes, special assessments,
insurance premiums and other expenses required to be paid by the tenants under
each lease of the Premises for such twelve (12) month period, but in no event
less than $3,099,312.00; (e) Commercial General Liability Insurance covering the
legal liability of Mortgagor against claims for bodily injury, death or property
damage occurring on, in or about the Premises in a minimum amount of Five
Million and 00/100 Dollars ($5,000,000.00) per occurrence and aggregate;
(f) Sprinkler Insurance, if applicable; (g) Builder’s Risk Insurance and
Worker’s Compensation Insurance during the making of any alterations or
improvements to the Premises; and (h) such other commercially reasonable forms
of insurance, acceptable to both Mortgagee and Mortgagor, as Mortgagee may
require or as may be required by law, including, without limitation, coverage
for acts of terrorism, law and ordinance coverage, and special coverage of
endorsements for mold and mold related damage to the Premises. Such insurance
policies shall be written by insurance companies licensed to do business in the
State where the Premises are located having a minimum noncontingent rating in
Best’s Key Rating Guide of A with a financial class size of IX or better and
otherwise shall be commercially reasonable and approved by Mortgagee as to
amount, form, deductibles, covered risks and insurer, which approval in all
instances shall not be unreasonably withheld, conditioned or delayed. Mortgagee
shall be obliged to approve as reasonable deductibles under such insurance
policies that do not exceed two percent (2%) for non-windstorm and ten percent
(10%) for windstorm losses. Such insurance policies and endorsements (i) shall
be issued as original policies in the forms customarily adopted by underwriting
insurers for such purpose, (ii) shall name as the insured parties Mortgagor and
Mortgagee as their interests may appear, (iii) shall be in amounts sufficient to
prevent Mortgagor from becoming a co-insurer of any loss thereunder, (iv) shall
bear a satisfactory first mortgagee clause in favor of Mortgagee with loss
proceeds under any such policies to be made payable to Mortgagee, and (v) shall
contain such other endorsements as Mortgagee reasonably may require. All
required policies of insurance or acceptable certificates thereof, together with
evidence of the payment of current premiums therefore, shall be delivered to
Mortgagee and shall provide that Mortgagee shall receive at least thirty
(30) days’ advance written notice prior to cancellation, amendment or
termination of any such policy of insurance. Mortgagor shall, on or before the
date any policy expires or is cancelled furnish evidence that substitute
insurance is obtained and bound and that premium with respect to it is paid and,
within ten (10) days of receiving any such policy, deliver original policies of
the insurer evidencing the renewal of such insurance together, if not previously
submitted, with evidence of the payment of current premiums therefore. Mortgagor
shall at its expense furnish evidence of the replacement value of the
improvements on the Premises in form satisfactory to Mortgagee upon the
reasonable request of Mortgagee. Insurance coverage must at all times be
maintained in proper relationship to such replacement value and must always
provide for agreed amount coverage. Failure to maintain commercially reasonable
insurance shall be an Event of Default hereunder. In the event of a foreclosure
of this Mortgage or any acquisition of the Premises by Mortgagee, all such
policies and any proceeds payable therefrom, whether payable before or after a

 

 Loan No. 09090

   16   



--------------------------------------------------------------------------------

foreclosure sale, or during the period of redemption, if any, shall become the
absolute property of Mortgagee to be utilized at its discretion. In the event of
foreclosure or the failure to obtain and keep any required insurance, Mortgagor
empowers Mortgagee to effect insurance upon the Premises at Mortgagor’s expense
and for the benefit of Mortgagee in the amounts and types aforesaid for such
period of time as Mortgagee deems appropriate, including a period of time
covering the time of redemption from foreclosure sale, and if necessary
therefor, to cancel any or all existing insurance policies. Mortgagor agrees to
furnish Mortgagee copies of all inspection reports and insurance recommendations
received by Mortgagor from any insurer. Mortgagee makes no representations that
the above insurance requirements are adequate protection for a prudent company.
If a tenant of Mortgagor is required to maintain insurance under any lease terms
and provisions, Mortgagee will accept such policy or policies, provided the same
meet the requirements hereinabove recited. In the event that the tenant fails to
maintain such insurance, Mortgagor will obtain the policy or policies required
herein.

SECTION 3.2      Escrows.

Except to the extent waived by Mortgagee, Mortgagor shall deposit with
Mortgagee, or at Mortgagee’s request, with its servicing agent, on the fifteenth
(15th) day of each and every month, commencing with the date the first payment
of interest and/or principal and interest shall become due on the Indebtedness,
a deposit to pay the Impositions and insurance premiums (hereinafter
collectively referred to as the “Charges”) in an amount equal to:

(a)        One-twelfth (1/12) of the annual Impositions next to become due upon
the Premises; provided that, with the first such deposit, there shall be
deposited in addition an amount as estimated by Mortgagee which, when added to
monthly deposits to be made thereafter as provided for herein, shall assure to
Mortgagee’s satisfaction that there will be sufficient funds on deposit to pay
the Impositions as they come due; plus

(b)        One-twelfth (1/12) of the annual premiums on each policy of insurance
required to be maintained hereunder; provided that with the first such deposit
there shall be deposited, in addition, an amount equal to one-twelfth (1/12) of
such annual insurance premiums multiplied by the number of months elapsed
between the date premiums on each policy were last paid to and including the
date of deposit;

provided that the amount of such deposits shall be based upon Mortgagee’s
estimate as to the amount of Impositions and premiums of insurance next to be
payable and may require that the full amount of such payment will be available
to Mortgagee at least one month in advance of the due date. Mortgagee, or its
servicing agent will, upon timely presentation to Mortgagee by Mortgagor of the
bills therefor, pay the Charges from such deposits. Mortgagor agrees to
cooperate and assist in obtaining of tax bills when requested by Mortgagee or
its servicing agent. In the event the deposits on hand shall not be sufficient
to pay all of the estimated Charges when the same shall become due from time to
time, or the prior deposits shall be less than the currently estimated monthly
amounts, then Mortgagor shall immediately pay to Mortgagee, or its servicing
agent, on demand, any amount necessary to make up the deficiency. The excess of
any such deposits shall be credited towards subsequent Charges.

 

 Loan No. 09090

   17   



--------------------------------------------------------------------------------

If an Event of Default shall occur under the terms of this Mortgage, Mortgagee
may, at its option, without being required so to do, apply any deposits on hand
to the payment of Charges whether then due or not or to the Indebtedness, in
such order and manner as Mortgagee may elect. When the Indebtedness has been
fully paid any remaining deposits shall be returned to Mortgagor as its interest
may appear. All deposits are hereby pledged as additional security for the
Indebtedness, shall be held for the purposes for which made as herein provided,
may be held by Mortgagee or its servicing agent, shall be held without allowance
of interest thereon and without fiduciary responsibility on the part of
Mortgagee or its agents and shall not be subject to the direction or control of
Mortgagor. Neither Mortgagee nor its servicing agent shall be liable for any act
or omission made or taken in good faith. In making any payments, Mortgagee or
its servicing agent may rely on any statement, bill or estimate procured from or
issued by the payee without inquiry into the validity or accuracy of the same.
If the taxes shown in the tax statement shall be levied on property more
extensive than the Premises, Mortgagee shall be under no duty to seek a tax
division or apportionment of the tax bill, and any payment of taxes based on a
larger parcel shall be paid by Mortgagor and Mortgagor shall expeditiously cause
a tax subdivision to be made.

ARTICLE 4.

UNIFORM COMMERCIAL CODE

SECTION 4.1      Security Agreement.

This Mortgage shall constitute a security agreement as defined in the Uniform
Commercial Code in effect in the State or Commonwealth wherein the Premises are
located, as amended from time to time (“Code”), and Mortgagor hereby grants to
Mortgagee a security interest within the meaning of the Code in favor of
Mortgagee on its interest in the Improvements, Fixtures, Equipment and Personal
Property, the Rents, Leases and Profits, the Judgments, Condemnation Awards and
Insurance Proceeds and Other Rights, the Licenses, Permits, Equipment Leases and
Service Agreements and the Proceeds described in Granting Clauses B, C, D, E,
and F of this Mortgage (“Collateral”).

SECTION 4.2      Fixture Filing.

As to those items of Collateral described in this Mortgage that are, or are to
become fixtures related to the real estate mortgaged herein, and all products
and proceeds thereof, it is intended as to those items that THIS MORTGAGE SHALL
BE EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING from the date of
its filing in the real estate records of the County where the Premises are
situated. This document covers goods which are or are to become fixtures. The
name of the record owner of said real estate is Mortgagor set forth on Page1 of
this Mortgage. Information concerning the security interest created by this
instrument may be obtained from Mortgagee, as secured party, at its address as
set forth on Page 1of this Mortgage. The address of Mortgagor, as debtor, is as
set forth on Page 1 of this Mortgage. Mortgagor is a corporation organized under
the laws of the State of Florida. If applicable, Mortgagor’s organizational
identification number is FL-227310 (the Secretary of State Document Number
applicable to the Mortgagor). Except as specifically disclosed by Mortgagor to
Mortgagee prior to the execution of this Mortgage, during the five (5) years and
six months prior to the date of this Mortgage, Mortgagor has not been known by
any legal name

 

 Loan No. 09090

   18   



--------------------------------------------------------------------------------

different from the one set forth in the first paragraph of this Mortgage, nor
has Mortgagor been the subject of any merger, consolidation or other
organizational reorganization during such period of time. Mortgagor hereby
authorizes Mortgagee to cause any financing statement or fixture filing to be
filed or recorded without the necessity of any signature of Mortgagor on such
financing statement or fixture filing.

SECTION 4.3      Representations and Agreements.

Mortgagor represents and agrees: (a) Mortgagor is and will be the true and
lawful owner of the Collateral, subject to no liens, Charges, security interest
and encumbrances other than the lien hereof and the Permitted Encumbrances;
(b) the Collateral is to be used by Mortgagor solely for business purposes;
(c) the Collateral will not be removed from the Premises without the consent of
Mortgagee except in accordance with Section 4.4 hereof; (d) unless stated
otherwise in this Mortgage the only persons having any interest in the
Collateral are Mortgagor and Mortgagee and no financing statement covering any
such property and any proceeds thereof is on file in any public office except
pursuant hereto; (e) the remedies of Mortgagee hereunder are cumulative and
separate, and the exercise of any one or more of the remedies provided for
herein or under the Code shall not be construed as a waiver of any of the other
rights of Mortgagee including having such Collateral deemed part of the realty
upon any foreclosure thereof; (f) if notice to any party of the intended
disposition of the Collateral is required by law in a particular instance, such
notice shall be deemed commercially reasonable if given at least ten (10) days
prior to such intended disposition and may be given by advertisement in a
newspaper accepted for legal publications either separately or as part of a
notice given to foreclose the real property or may be given by private notice if
such parties are known to Mortgagee; (g) Mortgagor will from time to time
provide Mortgagee on request with itemizations of all such Collateral on the
Premises; (h) the filing of a financing statement pursuant to the Code shall
never impair the stated intention of this Mortgage that all Improvements,
Fixtures, Equipment and Personal Property described in Granting Clause B hereof
are, and at all times and for all purposes and in all proceedings both legal or
equitable shall be regarded as part of the real property mortgaged hereunder
irrespective of whether such item is physically attached to the real property or
any such item is referred to or reflected in a financing statement;
(i) Mortgagor will on demand deliver all financing statements and/or
continuations that may from time to time be required by Mortgagee to establish
and perfect the priority of Mortgagee’s security interest in such Collateral and
all costs, including recording fees, shall be paid by Mortgagor; (j) Mortgagor
shall give Mortgagee at least thirty (30) days prior written notice of any
proposed change in Mortgagor’s name, identity, state of registration for a
registered organization, principal place of business, or structure and
authorizes Mortgagee to file prior to or concurrently with such change all
additional financing statements that Mortgagee may require to establish and
perfect the priority of Mortgagee’s security interest in the Collateral; and
(k) by signing this Mortgage, Mortgagor authorizes Mortgagee to file such
financing statements, either before, on or after the date hereof, as Mortgagee
determines necessary or desirable to perfect the lien of Mortgagee’s security
interest in the Collateral. Mortgagor further authorizes Mortgagee to file such
amendments or continuation statements as Mortgagee determines necessary or
desirable from time to time to perfect or continue the lien of Mortgagee’s
security interest in the Collateral.

 

 Loan No. 09090

   19   



--------------------------------------------------------------------------------

SECTION 4.4      Maintenance of Premises.

Subject to the provisions of this Section, in any instance where Mortgagor in
its discretion determines that any item subject to a security interest under
this Mortgage has become inadequate, obsolete, worn out, unsuitable, undesirable
or unnecessary for the operation of the Premises, Mortgagor may, at its expense,
remove and dispose of it and substitute and install other items not necessarily
having the same function, provided, that such removal and substitution shall be
of comparable quality and shall not impair the operating utility and unity of
the Premises. All substituted items shall become a part of the Premises and
subject to the lien of this Mortgage. Any amounts received or allowed Mortgagor
upon the sale or other disposition of the removed items of property shall be
applied only against the cost of acquisition and installation of the substituted
items. Nothing herein contained shall be construed to prevent any tenant or
subtenant from removing from the Premises trade fixtures, furniture and
equipment installed by it and removable by such tenant under its terms of the
lease, on the condition, however, that all damages to the Premises resulting
from or caused by the removal thereof be repaired at the sole cost of Mortgagor
if such tenant shall fail to so repair.

SECTION 4.5      Pledge of Monies Held.

Mortgagor hereby pledges to Mortgagee any and all monies now or hereafter held
by Mortgagee or its servicing agent or escrow agent, including, without
limitation, any sums deposited in the account for Charges in accordance with
Section 3.2 hereof, any net insurance proceeds or condemnation awards deposited
with Mortgagee in accordance with Sections 5.1 and 5.2 hereof (collectively,
“Deposits”), as additional security for the Indebtedness until expended or
applied as provided in this Mortgage.

ARTICLE 5.

APPLICATION OF INSURANCE AND AWARDS

SECTION 5.1      Damage or Destruction of the Premises.

Mortgagor will give Mortgagee prompt notice of damage to or destruction of the
Premises, and in case of loss covered by policies of insurance, Mortgagee
(whether before or after foreclosure sale) is hereby authorized at its option to
settle and adjust any claim arising out of such policies and collect and receipt
for the proceeds payable therefrom, provided, if Mortgagor is not in default
hereunder, Mortgagor may itself adjust and collect for any losses arising out of
a single occurrence aggregating not in excess of Five Hundred Thousand and
00/100 Dollars ($500,000.00). Any expense incurred by Mortgagee in the
adjustment and collection of insurance proceeds (including the cost of any
independent appraisal of the loss or damage on behalf of Mortgagee) shall be
reimbursed to Mortgagee first out of any such insurance proceeds. Except as
specifically provided in Section 5.3 below, the insurance proceeds or any part
thereof shall be applied to reduction of the Indebtedness then most remotely to
be paid, whether due or not, or to the restoration or repair of the Premises,
the choice of application to be solely at the discretion of Mortgagee. In the
event Mortgagee does not make insurance proceeds available for restoration and
applies the insurance proceeds to payment of the Indebtedness no Reinvestment
Charge or Default Premium shall be due on the insurance proceeds so applied.

 

 Loan No. 09090

   20   



--------------------------------------------------------------------------------

SECTION 5.2      Condemnation.

Mortgagor will give Mortgagee prompt notice of any action, actual or threatened,
in Condemnation (as defined herein) or eminent domain and hereby assigns,
transfers, and sets over to Mortgagee the entire proceeds of any award or claim
for damages, or payments made in lieu or in contemplation thereof, for all or
any part of the Premises taken or damaged under the power of eminent domain or
condemnation (“Condemnation”), Mortgagee being hereby authorized to intervene in
any such action and to collect and receive from the condemning authorities and
give proper receipts and acquittances for such proceeds. Mortgagor will not
enter into any agreements with the condemning authority permitting or consenting
to the taking of the Premises unless prior written consent of Mortgagee is
obtained. Any expenses incurred by Mortgagee in intervening in such action or
collecting Condemnation proceeds (including, without limitation, the cost of any
independent appraisal and fees and costs incurred by legal counsel representing
Mortgagee) shall be reimbursed to Mortgagee first out of the Condemnation
proceeds prior to other payments or disbursements. Mortgagor shall deliver all
Condemnation proceeds to Mortgagee within five (5) days of receipt thereof and
shall at Mortgagee’s request direct the condemning authority to deliver the
Condemnation proceeds to Mortgagee. The Condemnation proceeds or any part
thereof shall be applied upon or in reduction of the Indebtedness then most
remotely to be paid, whether due or not, or to the restoration or repair of the
Premises, the choice of application to be solely at the discretion of Mortgagee.
In the event Mortgagee does not make Condemnation proceeds available for
restoration and applies the Condemnation proceeds to payment of debt, no
Reinvestment Charge or Default Premium shall be due on the Condemnation proceeds
so applied. Mortgagee shall have the right to require Mortgagor to pursue with
the applicable condemning authority a claim for a Reinvestment Charge in
connection with any condemnation awards, provided that the fees and costs of
such claim shall be paid from the condemnation award to the extent not paid by
the condemning authority.

SECTION 5.3      Mortgagee to Make Insurance Proceeds Available Under Certain
Conditions.

Notwithstanding the provisions of Section 5.1 above, in the event of insured
damage to the improvements on the Premises during the Permanent Loan Term, as
defined in the Loan Agreement, Mortgagee agrees to make the proceeds available
to the restoration or repair of the improvements on the Premises in accordance
with the provisions of Section 5.4 hereof, provided: (a) satisfactory evidence
is delivered to Mortgagee that the buildings and improvements shall be so
restored or rebuilt as to be of at least equal value and, if possible on the
land, substantially the same size, condition and character as those originally
financed and with restoration and repair and that the buildings and improvements
after reconstruction and repair can continue to be operated for the purposes
utilized prior to such damage or destruction; (b) no Event of Default shall
exist under this Mortgage, the Note, or other Loan Documents; (c) Mortgagee
shall have received an M.A.I. Appraisal in form and content acceptable to
Mortgagee which indicates that the principal balance of the Loan shall be no
more than 75% of the appraised value of the Premises after such restoration or
repair; (d) except for liens arising by operation of law during reconstruction
and restoration, payment of which shall be made in full when and as the same
become due, no mechanics’ or other liens of any nature shall exist or be created
that are not paid or released by bond within thirty (30) days after the same are
filed; (e) Mortgagor shall be responsible for and shall have deposited (or cause
to be deposited) with

 

 Loan No. 09090

   21   



--------------------------------------------------------------------------------

Mortgagee funds to cover any shortfall between the actual cost to repair or
restore and the amount of such insurance proceeds; and (f) all fees and expenses
incurred by Mortgagee in connection with the disbursement of the insurance
proceeds shall be paid by Mortgagor.

SECTION 5.4      Disbursement of Insurance and Condemnation Proceeds.

Should any insurance or condemnation proceeds be applied to the restoration or
repair of the Premises in accordance with this Article 5, the restoration or
repair shall be done under the supervision of an architect acceptable to
Mortgagee and pursuant to site and building plans and specifications approved by
Mortgagee, the approval of neither of which shall be unreasonably withheld,
conditioned or delayed. The proceeds shall be held by Mortgagee for such
purposes and will from time to time be disbursed by Mortgagee through a title
company or other servicing agent acceptable to Mortgagee to defray the costs of
such restoration or repair under such safeguards and controls as Mortgagee
reasonably may require and in accordance with standard construction loan
procedures. All costs and expenses associated with the disbursement of such
proceeds shall be paid by Mortgagor. Prior to the payment or application of
insurance proceeds or a condemnation or eminent domain award to the repair or
restoration of the improvements upon the Premises, Mortgagee shall be entitled
to receive the following:

(a)        Evidence that no Event of Default exists under any of the terms,
covenants and conditions of this Mortgage, the Note, or other collateral
security documents.

(b)        Evidence that all leasing requirements for the Premises as
established by Mortgagee, if any, have been satisfied.

(c)        Satisfactory proof that such improvements have been fully restored,
or that the expenditure of money as may be received from such insurance proceeds
or eminent domain award will be sufficient to repair, restore or rebuild the
Premises, free and clear of all liens, except the lien of this Mortgage. In the
event such insurance proceeds or eminent domain award shall be insufficient to
repair, restore or rebuild the said improvements, Mortgagor or its lessee shall
deposit with Mortgagee, or a title company designated by Mortgagee, funds
equaling such deficiency, which, together with the insurance proceeds or eminent
domain award, shall be sufficient to restore, repair and rebuild the Premises.

(d)        A statement of Mortgagor’s architect, certifying the extent of the
repair and restoration completed to the date thereof, and that such repairs,
restoration and rebuilding have been performed to date in conformity with the
plans and specifications approved by Mortgagee, together with appropriate
evidence of payment for labor or materials furnished to the Premises, and total
or partial lien waivers substantiating such payments.

(e)        A written acknowledgment from the insurer stating that the insurer
does not contest or have any defense to or offset against the claim for which
the proceeds are being paid.

(f)        Such insurance, in such amounts, issued by such company or companies
and in such forms and substance, as reasonably are required by Mortgagee.

 

 Loan No. 09090

   22   



--------------------------------------------------------------------------------

In the event Mortgagor shall fail to commence and diligently pursue the
restoration, repair or rebuilding of the improvements upon the Premises, then
Mortgagee, at its option, and upon not less than thirty (30) days written notice
to Mortgagor, may commence to restore, repair or rebuild the said improvements
for or on behalf of said Mortgagor, and its tenants, and for such purpose, may
perform all necessary acts to accomplish such restoration, repair or rebuilding.
In the event insurance proceeds or an eminent domain award shall exceed the
amount necessary to complete the repair, restoration or the rebuilding of the
improvements upon the Premises, such excess may, at Mortgagee’s option, be
applied on account of the next maturing installments of the Indebtedness,
irrespective of whether such installments are then due and payable without
application of a Reinvestment Charge or Default Premium, or be returned to
Mortgagor. In the event Mortgagor shall fail to commence and diligently pursue
the restoration, repair or rebuilding of the improvements upon the Premises, and
if Mortgagee does not restore, repair or rebuild the said improvements as herein
provided, then Mortgagee may, at its option, apply all or any part of the
insurance proceeds or condemnation or eminent domain award in reduction of
principal, provided that such application to reduce the principal shall not
postpone any due date of any regularly scheduled payment due under the Note,
without application of a Reinvestment Charge, or return the same to Mortgagor.

ARTICLE 6.

LEASES AND RENTS

SECTION 6.1      Leases.

Mortgagor will, at its own cost and expense, perform, comply with and discharge
all of the obligations of Mortgagor under any leases and use its best efforts to
enforce or secure the performance of each obligation and undertaking of the
respective tenants under any such leases and will appear in and defend, at its
own cost and expense, any action or proceeding arising out of or in any manner
connected with Mortgagor’s interest in any leases pertaining to the Premises.
Mortgagor will not modify, extend, renew, terminate, accept a surrender of, or
in any way alter the terms of the leases, nor borrow against, pledge or assign
any rentals due under the leases nor consent to a subordination or assignment of
the interest of a tenant thereunder to any party other than Mortgagee, nor
anticipate the rents thereunder for more than one (1) month in advance or reduce
the amount of rents and other payments thereunder, nor waive, excuse, condone or
in any manner release or discharge a tenant of or from any obligations,
covenants, conditions and agreements to be performed nor incur any indebtedness
to a tenant, nor enter into any additional leases of all or any part of the
Premises without the prior written consent of Mortgagee. Mortgagor shall notify
Mortgagee of default by tenants of the Premises.

SECTION 6.2      Mortgagee’s Right to Perform Under Leases.

Should Mortgagor fail to perform, comply with or discharge any obligations of
Mortgagor under any lease of all or any part of the Premises or should Mortgagee
become aware of or be notified by any tenant under any such lease of a failure
on the part of Mortgagor to so perform, comply with or discharge its obligations
under said lease, Mortgagee may, but shall not be obligated to, and without
further demand upon Mortgagor and without waiving or releasing Mortgagor from
any obligation contained in this Mortgage, remedy such failure, and Mortgagor
agrees to repay upon demand all sums incurred by Mortgagee in remedying any such
failure

 

 Loan No. 09090

   23   



--------------------------------------------------------------------------------

including, without limitation, Mortgagee’s attorneys’ fee together with interest
at the Default Rate. All such sums, together with interest as aforesaid shall
become so much additional Indebtedness, but no such advance shall be deemed to
relieve Mortgagor from any default hereunder.

SECTION 6.3      Assignment of Leases and Rents.

Mortgagor does hereby unconditionally and absolutely sell, assign and transfer
unto Mortgagee all of the leases, rents, issues, income and profits now due and
which may hereafter become due under or by virtue of any lease, whether written
or verbal, or any agreement or license for the use or occupancy of the Premises,
whether now existing or entered into at any time during the term of this
Mortgage, all guaranties of any lessee’s obligations under any such lease and
all security deposits, it being the intention of this Mortgage to establish an
absolute transfer and assignment of all such leases and agreements and all of
the rents and profits from the Premises and/or Mortgagor’s operation or
ownership thereof unto Mortgagee and Mortgagor does hereby appoint irrevocably
Mortgagee as Mortgagor’s true and lawful attorney in Mortgagor’s name and stead,
which appointment is coupled with an interest, to collect all of said rents and
profits. Mortgagor specifically acknowledges that no license has been granted to
Mortgagor to collect all of said rents and profits, and therefore the rents and
profits shall be paid to Mortgagee as they respectively become due. Mortgagor
assigns to Mortgagee all guarantees of lessee’s obligation under leases and all
proceeds from settlements relating to terminations of leases and all claims for
damages arising from rejection of any lease under the bankruptcy laws. Upon the
occurrence of an Event of Default and whether before or after the institution of
legal proceedings to foreclose the lien hereof or before or after sale
thereunder or during any period of redemption existing by law, forthwith, upon
demand of Mortgagee, Mortgagor shall surrender to Mortgagee and Mortgagee shall
be entitled to enter upon and take and maintain possession of the Premises and
any leases thereunder and collect and retain any rents and profits from the
Premises and hold, operate, manage and control the Premises and any such leases
and to do such things in its discretion as may be deemed proper or necessary to
enforce the payment or security of the rents and profits of the Premises and the
performance of the tenants’ obligations under any leases of the Premises, with
full power to cancel or terminate any lease for any cause or on any grounds
which would entitle Mortgagor to cancel the same and to elect to disaffirm any
lease made subsequent to this Mortgage or subordinated to the lien hereof. All
rents and payments received by Mortgagor before or after Mortgagee has exercised
any of its rights under this assignment shall be held by Mortgagor in trust for
Mortgagee and shall be delivered to Mortgagee immediately without demand.

Mortgagee shall not be obligated to perform or discharge any obligation or
liability of the landlord under any of said leases and Mortgagor shall and does
hereby agree to indemnify and hold Mortgagee harmless of and from any and all
expenses, liability, loss or damage which it might incur under said leases or
under or by reason of this Mortgage. Any amounts incurred by Mortgagee in
connection with its rights hereunder, including costs, expenses and actual
attorneys’ fees, shall bear interest thereon at the Default Rate, shall be
additional Indebtedness and Mortgagor shall reimburse Mortgagee therefor
immediately upon demand. Mortgagee may apply any of said rents and profits
received to the costs and expenses of collection, including receivers’ fees and
actual attorneys’ fees, to the payment of taxes, assessments and insurance
premiums and expenditures for the upkeep of the Premises, to the performance of
the landlord’s

 

 Loan No. 09090

   24   



--------------------------------------------------------------------------------

obligations under the lease, to the performance of any of Mortgagor’s covenants
hereunder, and to any Indebtedness in such order as Mortgagee may determine. The
entering upon and taking possession of the Premises, the collection of such
rents and profits and the application thereof as aforesaid shall not cure or
waive any Event of Default under this Mortgage nor in any way operate to prevent
Mortgagee from pursuing any other remedy which it may now or hereafter have
under the terms of this Mortgage nor shall it in any way be deemed to constitute
Mortgagee a mortgagee-in-possession. The rights hereunder shall in no way be
dependent upon and shall apply without regard to whether the Premises are in
danger of being lost, materially injured or damaged or whether the Premises are
adequate to discharge the Indebtedness. Mortgagor represents and agrees that no
rent has been or will be paid by any person in possession of any portion of the
Premises for more than one installment in advance and that the payment of none
of the rents to accrue for any portion of the Premises has been or will be
waived, released, reduced, discounted, or otherwise discharged or compromised by
Mortgagor. Mortgagor waives any right of set off against any person in
possession of any portion of the Premises. Mortgagor further agrees that
Mortgagor will not execute or agree to any subsequent assignment of any of the
rents or profits from the Premises without the prior written consent of
Mortgagee. The rights contained herein are in addition to and shall be
cumulative with the rights given in that certain Assignment of Leases and Rents
(“Assignment of Leases”) dated of even date herewith from Mortgagor to
Mortgagee, assigning any leases, rents and profits of the Premises. To the
extent inconsistent with the terms of this Article 6, the terms of the
Assignment of Leases shall control.

ARTICLE 7.

RIGHTS OF MORTGAGEE

SECTION 7.1      No Claim Against Mortgagee.

Nothing contained in this Mortgage shall constitute any consent or request by
Mortgagee, express or implied, for the performance of any labor or services or
for the furnishing of any materials or other property in respect of the Premises
or any part thereof, nor as giving Mortgagor or any party in interest with
Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would create any personal liability against
Mortgagee in respect thereof or would permit the making of any claim that any
lien based on the performance of such labor or services or the furnishing of any
such materials or other property in such fashion as would create any personal
liability against Mortgagee in respect thereof or would permit the making of any
claim that any lien based on the performance of such labor or services or the
furnishing of any such materials or other property is prior to the lien of this
Mortgage.

SECTION 7.2      Inspection.

Mortgagee or its authorized representatives upon reasonable, advance written
notice shall have the right to enter the Premises at all times during normal
business hours for the purpose of inspecting the same; provided Mortgagee shall
have no duty to make such inspections and shall not incur any liability or
obligation for making or not making any such inspections. All such inspections
shall be conducted in a manner that complies with any lease or leases applicable
to the Premises and in a manner that causes the lease practicable disruption to
the business of Mortgagor and any tenant of the Premises.

 

 Loan No. 09090

   25   



--------------------------------------------------------------------------------

SECTION 7.3      Waivers; Releases; Resort to Other Security.

Without affecting the liability of any party liable for payment of any
Indebtedness or performance of any obligation contained herein and without
affecting the rights of Mortgagee with respect to any security not expressly
released in writing, Mortgagee shall have the right, at any time and without
notice to or the consent of Mortgagor or any party in interest with respect to
the Premises or the Note, to: (a) release any person liable for payment of all
or any part of the Indebtedness or for performance of any obligation herein;
(b) make any agreement extending the time or otherwise altering the terms of
payment of all or any part of the Indebtedness or modifying or waiving any
obligation, or subordinating, modifying or otherwise dealing with the lien or
charge hereof; (c) accept any additional security; (d) release or otherwise deal
with any property, real or personal, including any or all of the Premises,
including making partial releases of the Premises; or (e) resort to any security
agreements, pledges, contracts of guarantee, assignments of rents and leases or
other securities, and exhaust any one or more of said securities and the
security hereunder, either concurrently or independently and in such order as it
may determine.

SECTION 7.4      Waiver of Appraisement, Marshaling.

Mortgagor hereby waives to the full extent lawfully allowed the benefit of any
homestead, appraisement, evaluation, stay and extension laws now or hereafter in
force. Mortgagor hereby waives any rights available with respect to marshaling
of assets so as to require the separate sales of any portion of the Premises, or
as to require Mortgagee to exhaust its remedies against a specific portion of
the Premises before proceeding against the other and does hereby expressly
consent to and authorize the sale of the Premises or any part thereof as a
single unit or parcel.

ARTICLE 8.

EVENTS OF DEFAULT AND REMEDIES

SECTION 8.1      Events of Default.

The occurrence of any of the following shall be deemed an event of default under
this Mortgage (each hereinafter referred to as an “Event of Default”):

(a)        Any principal, interest, Reinvestment Charge, or Default Premium
payable under the terms of the Note is not paid on the date the same is due or
within ten (10) days of its due date (except that such ten (10) day period shall
not apply to the payment owing on the Maturity Date, nor to any accelerated
payment); or

(b)        Any other sum of money required to be paid pursuant to the terms of
the Note, this Mortgage or any other Loan Document is not paid on the date the
same is due and such default is not remedied within ten (10) days after notice
thereof by Mortgagee; or

(c)        Mortgagor shall fail to comply with any non-monetary term, covenant
or condition of the Note, this Mortgage or any other Loan Document other than a
default described in Sections 8.1(a), 8.1(b) and 8.1(d) through 8.1(h) and such
default shall

 

 Loan No. 09090

   26   



--------------------------------------------------------------------------------

continue for a period of thirty (30) days after written notice to Mortgagor from
Mortgagee specifying the nature of such default; provided, however, that if such
default is of a nature that it cannot be cured, in Mortgagee’s good faith
reasonable discretion, within such thirty (30) day period, then Mortgagor shall
not be in default hereunder if it commences good faith efforts to cure the
default within such thirty (30) day period, demonstrates continuous diligent
efforts to cure the default in a manner satisfactory to Mortgagee and, within a
reasonable time, not to exceed one hundred twenty (120) days after the date of
the original written notice of default, completes the cure of such default;
provided, however, that if curing such default requires Mortgagor to reconstruct
all or a portion of the Premises, so long as Mortgagor commences good faith
efforts to cure the default within thirty (30) days and demonstrates continuous
diligent efforts to cure the default in a manner satisfactory to Mortgagee,
Mortgagor shall have a reasonable time, not to exceed one hundred eighty
(180) days to complete the cure of such default; or

(d)        Mortgagor shall fail to comply with any term, covenant or condition
contained in Sections 2.9, 2.10 or 3.1 of this Mortgage; or

(e)        Any representation or warranty made to Mortgagee by or on behalf of
Mortgagor, any person or entity holding an ownership interest in Mortgagor
(individually and collectively, if more than one, “Principal”) or by any
Guarantor in connection with the Loan secured hereby is materially misleading or
untrue at the time it was made; or

(f)        If (i) Mortgagor, any Principal or any Guarantor shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency or relief
of debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
adjustment, liquidation, dissolution or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its assets, or
Mortgagor, any Principal or any Guarantor shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against
Mortgagor, any Principal or any Guarantor any case, proceeding or other action
of a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) is not stayed,
dismissed or discharged within sixty (60) days after it is rendered; or
(iii) there shall be commenced against Mortgagor, any Principal or any Guarantor
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of any order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) Mortgagor,
any Principal or any Guarantor shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) Mortgagor, any Principal or
any Guarantor shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(g)        Any judgment in excess of Two hundred Thousand and 00/100 Dollars
($200,000.00) is entered in any court against Mortgagor, any Principal or any
Guarantor

 

 Loan No. 09090

   27   



--------------------------------------------------------------------------------

and is not satisfied in full within thirty (30) days after all rights to appeal
from the same have expired, or any writ of execution or attachment or similar
process is issued or levied against any part of the Premises or any interest
therein; or

(h)        Any Guarantor shall fail to comply with any term, covenant or
condition of the Environmental Indemnity or the Guaranty, which default shall
have extended beyond any period of grace provided therein.

SECTION 8.2      Remedies.

Upon the occurrence of any Event of Default, Mortgagor agrees that Mortgagee may
take such action, without notice or demand, as it deems advisable to protect and
enforce its rights against Mortgagor and in and to the Premises, including, but
not limited to, the following actions, each of which may be pursued concurrently
or otherwise, at such time and in such order as Mortgagee may determine, in its
sole discretion, without impairing or otherwise affecting the other rights and
remedies of Mortgagee:

(a)        declare the entire unpaid principal balance of the Note together with
all other Indebtedness to be immediately due and payable, which unpaid sums
shall bear interest at the Default Rate from the due date until paid; and/or

(b)        institute proceedings, by judicial action for foreclosure of this
Mortgage in which case the Premises or any interest therein may be sold for cash
or upon credit in one or more parcels or in several interests or portions and in
any order or manner; and/or

(c)        institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note or in the other Loan Documents; and/or

(d)        recover judgment on the Note either before, during or after any
proceedings for the enforcement of this Mortgage or the other Loan Documents;
and/or

(e)        apply for the appointment of a receiver, trustee, liquidator or
conservator of the Premises, without regard for the adequacy of the security for
the Indebtedness and without regard for the solvency of Mortgagor, any principal
or any Guarantor or of any other person, firm or other entity liable for the
payment of the Indebtedness in accordance with and in the manner prescribed by
applicable law in the state where the Premises is located and in accordance with
the terms of Section 8.5 below; and/or

(f)        peaceably enter into or upon the Premises, either personally or by
its agents, nominees or attorneys and dispossess Mortgagor and its agents and
servants therefrom without liability for trespass, damages or otherwise and
exclude Mortgagor and its agents or servants wholly therefrom, and Mortgagor
agrees to surrender possession of the Premises and a copy of the books, records
and accounts with respect to the Premises to Mortgagee upon demand, and
thereupon Mortgagee may exercise all rights and powers of Mortgagor with respect
to the Premises including, without limitation:

 

 Loan No. 09090

   28   



--------------------------------------------------------------------------------

(1)        the right to use, operate, manage, control, insure, maintain, repair,
restore and otherwise deal with all and every part of the Premises and conduct
the business thereat; and/or

(2)        the right to make or complete any construction, alterations,
additions, renewals, replacements and improvements to or on the Premises as
Mortgagee deems advisable; and/or

(3)        the right to make, cancel, enforce or modify Leases, obtain and evict
tenants, and demand, sue for, collect and receive all rents of the Premises and
every part thereof;

(g)        require Mortgagor to pay monthly in advance to Mortgagee, or any
receiver appointed to collect the rents, the fair and reasonable rental value
for the use and occupation of such part of the Premises as may be occupied by
Mortgagor; and/or

(h)        require Mortgagor to vacate and surrender possession of the Premises
to Mortgagee or to such receiver and, in default thereof, Mortgagor may be
evicted by summary proceedings or otherwise; and/or

(i)        apply the receipts from the Premises, any Charges and interest
thereon and/or any unearned Insurance Premiums paid to Mortgagee upon the
surrender of any insurance policies maintained pursuant to Section 3.1 hereof
(it being agreed that Mortgagee shall have the right to surrender such insurance
policies upon the occurrence of an Event of Default), to the payment of the
Indebtedness, in such order, priority and proportions as Mortgagee shall deem
appropriate in its sole discretion; and/or

(j)        exercise any and all rights and remedies granted to a secured party
upon default under the Uniform Commercial Code in accordance with the terms of
Section 8.6 below, including, without limiting the generality of the foregoing:

(1)        the right to take possession of the Collateral or any part thereof,
and to take such other measures as Mortgagee may deem necessary for the care,
protection and preservation of the Collateral, and

(2)        request Mortgagor at its expense to assemble the Collateral and make
it available to Mortgagee at a convenient place acceptable to Mortgagee. Any
notice of sale, disposition or other intended action by Mortgagee with respect
to the Collateral sent to Mortgagor in accordance with the provisions hereof at
least thirty (30) days prior to such action, shall constitute commercially
reasonable notice to Mortgagor. Upon any foreclosure or other sale of the
Premises pursuant to the terms hereof, Mortgagee may bid for and purchase the
Premises and shall be entitled to apply all or any part of the Indebtedness as a
credit against the purchase price.

Notwithstanding the provisions of this Section 8.2 to the contrary, if any Event
of Default as described in clause (i) or (ii) of Subsection 8.1(f) shall occur,
the entire unpaid Indebtedness

 

 Loan No. 09090

   29   



--------------------------------------------------------------------------------

shall be automatically due and payable, without any further notice, demand or
other action by Mortgagee.

SECTION 8.3      Application of Proceeds.

The proceeds and avails of any disposition of the Premises, or any part thereof,
or any other sums collected by Mortgagee pursuant to the Note, this Mortgage or
the other Loan Documents, may be applied by Mortgagee to the payment of the
Indebtedness in such priority and proportions as Mortgagee in its discretion
shall deem proper.

SECTION 8.4      Right to Cure Defaults.

Upon the occurrence of any Event of Default, Mortgagee may, but without any
obligation to do so and without notice to or demand on Mortgagor and without
releasing Mortgagor from any obligation hereunder or curing or being deemed to
have cured any default hereunder, make or do the same in such manner and to such
extent as Mortgagee may deem necessary to protect the security hereof. Mortgagee
is authorized to enter upon the Premises for such purposes, or appear in,
defend, or bring any action or proceeding to protect its interest in the
Premises or to foreclose this Mortgage or collect the Indebtedness, and the cost
and expense thereof (including actual attorneys’ fees to the extent permitted by
law), with interest as provided in this Section 8.4, shall constitute a portion
of the Indebtedness and shall be due and payable to Mortgagee upon demand. All
such costs and expenses incurred by Mortgagee in remedying such Event of Default
or such failed payment or act or in appearing in, defending, or bringing any
such action or proceeding shall bear interest at the Default Rate, for the
period after notice from Mortgagee that such cost or expense was incurred to the
date of payment to Mortgagee. All such costs and expenses incurred by Mortgagee
together with interest thereon calculated at the Default Rate shall be deemed to
constitute a portion of the Indebtedness and be secured by this Mortgage and the
other Loan Documents and shall be immediately due and payable upon demand by
Mortgagee therefor.

SECTION 8.5      Receiver.

Upon the occurrence of an Event of Default, Mortgagee shall be entitled as a
matter of right without regard to the solvency or insolvency of Mortgagor, or
the existence of waste of the Premises or adequacy of the security of the
Premises, and without giving bond to apply for the appointment of a receiver in
accordance with the statutes and law made and provided for who shall collect the
rents, and all other income of any kind; manage the Premises so to prevent
waste; execute leases within or beyond the period of receivership, pay all
expenses for normal maintenance of the Premises and perform the terms of this
Mortgage and apply the rents, issues, income and profits to the costs and
expenses of the receivership, including actual attorneys’ fees, to the repayment
of the Indebtedness and to the operation, maintenance and upkeep and repair of
the Premises, including payment of taxes on the Premises and payments of
premiums of insurance on the Premises and any other rights permitted by law.
Mortgagor does hereby irrevocably consent to such appointment. The receiver may,
to the extent permitted under applicable law, enter upon and take possession of
the Premises, or any part thereof, by appropriate legal proceedings, and remove
Mortgagor or any other person or entity and any personal property therefrom, and
may hold, operate and manage the same, receive all rents,

 

 Loan No. 09090

   30   



--------------------------------------------------------------------------------

earnings, incomes, issues and proceeds and do the things the receiver finds
necessary to preserve and protect the Premises, whether during pendency of
foreclosure, during a redemption period, if any, or otherwise.

SECTION 8.6      Rights Under Uniform Commercial Code.

In addition to the rights available to a mortgagee of real property, Mortgagee
shall also have all the rights, remedies and recourse available to a secured
party under the Code including the right to proceed under the provisions of the
Code governing default as to any Collateral as defined in this Mortgage which
may be included on the Premises or which may be deemed nonrealty in a
foreclosure of this Mortgage or to proceed as to such Collateral in accordance
with the procedures and remedies available pursuant to a foreclosure of real
estate.

SECTION 8.7      Right to Discontinue Proceedings.

In the event Mortgagee shall have proceeded to invoke any right, remedy or
recourse permitted under this Mortgage and shall thereafter elect to discontinue
or abandon the same for any reason, Mortgagee shall have the unqualified right
to do so and in such event Mortgagor and Mortgagee shall be restored to their
former positions with respect to the Indebtedness in which case this Mortgage
and all rights, remedies and recourse of Mortgagee shall continue as if such
action or exercise of a right had not been invoked.

SECTION 8.8      Waivers.

Mortgagor also waives the benefit of all laws now existing or that may hereafter
be enacted providing for (i) any appraisal before sale of any portion of the
Premises, and (ii) in any way extending the time for the enforcement and
collection of the Note or this Mortgage or creating or extending a period of
redemption from any sale made in collecting said debt. To the full extent
Mortgagor may do so under applicable law, Mortgagor agrees that Mortgagor will
not at any time insist upon, plead, claim or take the benefit or advantage of
any law now or hereafter enforced providing for any appraisal, evaluation, stay,
or extension and Mortgagor, to the extent permitted by law, waives and releases
all rights of valuation, appraisal, stay of execution, notice of election to
mature or declare due the whole of this Mortgage and marshaling in the event of
foreclosure of the liens hereby created.

Acceptance by Mortgagee of any payment which is less than payment in full of all
amounts due and payable at the time of such payment shall not constitute a
waiver of Mortgagee’s right to demand payment of the balance due, or any other
rights of Mortgagee at that time or any subsequent time.

SECTION 8.9      Default Interest and Late Charges.

Mortgagor acknowledges that, without limitation to any of Mortgagee’s rights or
remedies set forth in this Mortgage, Mortgagee has the right following an Event
of Default to demand interest on the principal amount of the Note at the Default
Rate and late payment charges in accordance with the terms of the Note.

 

 Loan No. 09090

   31   



--------------------------------------------------------------------------------

SECTION 8.10      Rights Cumulative.

The rights and remedies of Mortgagee as provided in this Mortgage, the Note and
any other Loan Document and the warranties contained herein or therein shall be
cumulative and concurrent, may be pursued singly, successively or together at
the sole discretion of Mortgagee, may be exercised as often as occasion for
their exercise shall occur and in no event shall the failure to exercise any
such right or remedy be construed as a waiver or release of such right or
remedy. No remedy under this Mortgage, the Note or any other Loan Document
conferred upon or reserved to Mortgagee is intended to be exclusive of any other
remedy provided in this Mortgage, the Note or any other Loan Document or
provided by law, but each shall be cumulative and shall be in addition to every
other remedy given under this Mortgage, the Note or any other Loan Document or
now or hereafter existing at law or in equity or by statute.

SECTION 8.11      Mortgagor Not Released.

No delay or omission by Mortgagee in the exercise of any rights or remedies
arising under this Mortgage, the Note or any other Loan Document at any time
following the happening of an Event of Default shall constitute a waiver of the
right of Mortgagee to exercise such rights and remedies at a later time by
reason of such Event of Default or by reason of any subsequently occurring Event
of Default.

ARTICLE 9.

HAZARDOUS MATERIALS

SECTION 9.1      Definitions.

As used in this Mortgage, the following terms shall have the following meanings:

(a)        The term “Hazardous Substances or Wastes” includes but is not limited
to any and all substances (whether solid, liquid or gas) defined, listed, or
otherwise classified as pollutants, hazardous wastes, hazardous substances,
hazardous materials, extremely hazardous wastes, toxic mold, or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
that are regulated by law because of adverse impact on human health or the
environment including, but not limited to, petroleum and petroleum products,
asbestos and asbestos-containing materials, polychlorinated biphenyls, lead,
radon, radioactive materials, flammables, explosives and toxic mold.

(b)        The term “Environmental Law” means any present and future federal,
state and local laws, statutes, ordinances, rules, regulations and the like, as
well as common law, relating to protection of human health or the environment,
relating to Hazardous Substances or Wastes, relating to liability for or costs
of Remediation or prevention of Releases of Hazardous Substances or Wastes or
relating to liability for or costs of other actual or threatened danger to human
health or the environment. The term “Environmental Law” includes, but is not
limited to, the following statutes, as amended, any successor thereto, and any
regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the

 

 Loan No. 09090

   32   



--------------------------------------------------------------------------------

Emergency Planning and Community Right-to-Know Act; the Hazardous Materials
Transportation Act; the Resource Conservation and Recovery Act (including, but
not limited to, Subtitle I relating to underground storage tanks); the Solid
Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; the Safe Drinking Water Act; the Occupational Safety and Health
Act; the Federal Water Pollution Control Act; the Federal Insecticide, Fungicide
and Rodenticide Act; the Endangered Species Act; the National Environmental
Policy Act; and the River and Harbors Appropriation Act. The term “Environmental
Law” also includes, but is not limited to, any present and future federal, state
and local laws, statutes, ordinances, rules, regulations and the like, as well
as common law which conditions transfer of property upon a negative declaration
or other approval of a governmental authority of the environmental condition of
the property, requires notification or disclosure of Releases of Hazardous
Substances or Wastes or other environmental condition of the Premises to any
governmental authority or other person or entity, whether or not in connection
with transfer of title to or interest in property, imposes conditions or
requirements in connection with permits or other authorization for lawful
activity, relates to nuisance, trespass or other causes of action related to the
existence of Hazardous Materials or Wastes located on the Premises, and relates
to wrongful death, personal injury, or property or other damage as a result of
the existence of any Hazardous Materials or Wastes on the Premises.

(c)        The term “Release” with respect to any Hazardous Substances or Wastes
includes, but is not limited to, any release, deposit, discharge, emission,
leaking, leaching, spilling, seeping, migrating, injecting, pumping, pouring,
emptying, escaping, dumping, disposing or other movement of Hazardous Substances
or Wastes.

(d)        The term “Remediation” includes but is not limited to any response,
remedial, removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substances or
Wastes; any actions to prevent, cure or mitigate any Release of any Hazardous
Substances or Wastes; any action to comply with any Environmental Laws or with
any permits issued pursuant thereto; any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation, in all instances relating to any Hazardous Substances
or Wastes.

(e)        The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

(f)        The term “Indemnified Parties” includes Mortgagee, any person or
entity who is or will have been involved in the origination of the Loan, any
person or entity who is or will have been involved in the servicing of the Loan,
any person or entity in whose name the encumbrance created by the Mortgage is or
will have been recorded, persons and entities who may hold or acquire or will
have held a full or partial interest in the Loan, including, but not limited to,
custodians, trustees and other fiduciaries who hold or have held a full or
partial interest in the Loan for the benefit of third parties.

 

 Loan No. 09090

   33   



--------------------------------------------------------------------------------

(g)        The term “Losses” includes any losses, damages, costs, actual fees,
expenses, claims, suits, judgments, awards, liabilities (including, but not
limited to, strict liabilities), obligations, debts, diminutions in value,
fines, penalties, charges, costs of Remediation (whether or not performed
voluntarily), amounts paid in settlement, foreseeable and unforeseeable
consequential damages, litigation costs, actual attorneys’ fees, engineers’
fees, environmental consultants’ fees, and investigation costs (including, but
not limited to, costs for sampling, testing and analysis of soil, water, air,
building materials, and other materials and substances whether solid, liquid or
gas), of whatever kind or nature, and whether or not incurred in connection with
any judicial or administrative proceedings, actions, claims, suits, judgments or
awards.

SECTION 9.2      Environmental Representations and Warranties.

To the best of Mortgagor’s knowledge, after inquiry hereinafter described,
(a) there are no Hazardous Substances or Wastes or underground storage tanks in,
on, or under the Premises, except those that are both (i) in compliance with all
Environmental Laws and with permits issued pursuant thereto and (ii) fully
disclosed to Mortgagee in writing pursuant to the written report(s) resulting
from the environmental assessment(s) of the Premises delivered to Mortgagee
(such report(s) are identified in Exhibit “B” attached hereto and are referred
to below collectively as the “Environmental Report”); (b) there are no past,
present or threatened Releases of Hazardous Substances or Wastes in, on, under
or from the Premises except as described in the Environmental Report; (c) there
is no threat of any Release of Hazardous Substances or Wastes migrating to the
Premises except as described in the Environmental Report; (d) there is no past
or present non-compliance with Environmental Laws, or with permits issued
pursuant thereto, in connection with the Premises, except as described in the
Environmental Report; (e) Mortgagor does not know of, and has not received, any
written notice from any governmental entity relating to Hazardous Substances or
Wastes or Remediation thereof, of possible liability of any person or entity
pursuant to any Environmental Law, other environmental conditions in connection
with the Premises, or any actual or potential administrative or judicial
proceedings in connection with any of the foregoing; and (f) Mortgagor has
truthfully and fully provided to Mortgagee, in writing, any and all information
relating to conditions in, on, under or from the Premises that is known to
Mortgagor and that is contained in files and records of Mortgagor including, but
not limited to, any reports relating to Hazardous Substances or Wastes in, on,
under or from the Premises and/or to the environmental condition of the
Premises. The foregoing representations are based upon the matters within the
actual, present knowledge of the person signing this Mortgage on behalf of the
Mortgagor after review of the Environmental Report and the files of the
Mortgagor pertaining to the Premises, interview of the former attorneys for and
officers and directors of the Mortgagor, investigation of public records as
described in the Environmental Report, review of the surveys prepared in
connection with this Mortgage transaction, a personal inspection of the Premises
by the person signing this Mortgage on behalf of the Mortgagor and examination
of pleadings, discovery documents and expert witness reports and studies in
litigation in which the Mortgagor has been a party.

SECTION 9.3      Environmental Covenants.

Mortgagor covenants and agrees that: (a) all uses and operations on or of the
Premises by Mortgagor or any other person or entity shall be in compliance with
all Environmental Laws and

 

 Loan No. 09090

   34   



--------------------------------------------------------------------------------

permits issued pursuant thereto; (b) there shall be no Releases of Hazardous
Substances or Wastes in, on, under or from the Premises by Mortgagor or anyone
controlled by, controlling or under common control with Mortgagor; (c) Mortgagor
shall keep the Premises free and clear of all liens and other encumbrances
imposed pursuant to any Environmental Law, whether due to any act or omission of
Mortgagor or any other person or entity (“Environmental Liens”); (d) Mortgagor
shall, at its sole cost and expense, perform any environmental site assessment
or other investigation of environmental conditions in connection with the
Premises, pursuant to any reasonable written request of Mortgagee (provided that
such request is made based upon Mortgagee’s reasonable belief that there are
Hazardous Substances or Wastes in, or under the Premises which are not in
compliance with Environmental Laws), and share with Mortgagee the reports and
other results thereof, and Mortgagee and other Indemnified Parties shall be
entitled to rely on such reports and other results thereof; (e) Mortgagor shall,
at its sole cost and expense, comply with all reasonable written requests of
Mortgagee to (i) effectuate Remediation of any violation of any Environmental
Law (including, but not limited to, a Release of a Hazardous Substance) in, on,
under or from the Premises; (ii) comply with any Environmental Law; (iii) comply
with any directive from any governmental authority; and (iv) take any other
action necessary or appropriate for protection of human health or the
environment; (f) Mortgagor shall not do or allow any tenant or other user of the
Premises to do any act that may result in the Releases of Hazardous Substances
or Wastes in, on, under or from the Premises; and (g) Mortgagor shall
immediately notify Mortgagee in writing of (i) any presence or Releases or
threatened Releases of Hazardous Substances or Wastes in, on, under, from or
migrating towards the Premises; (ii) any non-compliance with any Environmental
Laws related in any way to the Premises; (iii) any actual or potential
Environmental Lien; (iv) any required or proposed Remediation of environmental
conditions relating to the Premises; and (v) any written or oral notice to
Mortgagor or of which Mortgagor becomes aware concerning the Premises of any
violation of any Environmental Law, of the existence or discharge of Hazardous
Materials on or from the Premises, of any requirement or need for Remediation of
or upon the Premises, of liability of any person or entity with respect to the
Premises pursuant to any Environmental Law, other adverse environmental
conditions in connection with the Premises, or any administrative or judicial
proceedings concerning the Premises in connection with any environmental
conditions referred to in this Mortgage.

SECTION 9.4      Mortgagee’s Right to Inspect and Conduct Testing.

The Mortgagee and any other person or entity designated by Mortgagee (including,
but not limited to, any receiver, any representative of a governmental entity
and any environmental consultant), shall have the right but not the obligation
to enter upon the Premises at all reasonable times to assess any and all aspects
of the environmental condition of the Premises and its use including, but not
limited to, conducting any environmental assessment or audit (the scope of which
shall be determined in Mortgagee’s reasonable discretion) and taking samples of
soil, groundwater or other water, air or building materials, and conducting
other invasive testing. Mortgagor shall cooperate with and provide access to the
Mortgagee and any such person or entity designated by the Mortgagee. All such
investigations shall be performed at Mortgagor’s sole cost and expense.

 

 Loan No. 09090

   35   



--------------------------------------------------------------------------------

SECTION 9.5      Indemnification.

Mortgagor covenants and agrees at its sole cost and expense, to protect, defend,
indemnify, release and hold Indemnified Parties harmless from and against any
and all Losses imposed upon or incurred by or asserted against any Indemnified
Parties and directly or indirectly arising out of or in any way relating to any
one or more of the following: (a) the past, present or future presence, Release
or threatened Release of any Hazardous Substances or Wastes in, on, above, or
under the Premises; (b) any past, present or threatened non-compliance or
violations of any Environmental Laws (or permits issued pursuant to any
Environmental Laws) in connection with the Premises or operations thereon;
(c) any legal or administrative processes or proceedings or judicial proceedings
concerning Hazardous Substances or Wastes; (d) any personal injury, wrongful
death, or property or other damage arising under any statutory or common law or
tort law theory concerning Hazardous Substances or Wastes; and (e) any
misrepresentation or inaccuracy in any representation or warranty or material
breach or failure to perform any covenants or other obligations in this Mortgage
or any covenants which are related to Hazardous Substances or Wastes or
Environmental Law (except to the extent the same relate solely to Hazardous
Substances or Wastes first introduced to the Premises by anyone other than
Mortgagor or its agents or employees following the date of issuance and
recording of a Certificate of Title incident to foreclosure of this Mortgage or
the date of recording of a deed in lieu of foreclosure that is accepted by
Mortgagee.

ARTICLE 10.

MISCELLANEOUS

SECTION 10.1      Release of Mortgage.

When all Indebtedness has been paid, this Mortgage and all assignments herein
contained shall, except as otherwise provided herein, terminate and shall be
released by Mortgagee at Mortgagor’s expense.

SECTION 10.2      Time of the Essence.

Time is of the essence with regard to the performance of the obligations of
Mortgagor in this Mortgage and each and every term, covenant and condition
herein by or applicable to Mortgagor.

SECTION 10.3      Governing Law.

This Mortgage and the rights and obligations of all parties hereunder shall be
governed by and construed in accordance with the laws of the State or
Commonwealth in which the Premises are located.

SECTION 10.4      Jurisdiction.

The parties hereto irrevocably (a) agree that any suit, action or other legal
proceeding arising out of or relating to this Mortgage shall be brought
exclusively in a court of record sitting Miami-Dade County, Florida, or in the
courts of the United States of America located in such place, (b) consent to the
exclusive jurisdiction of such court in any suit, action or proceeding, and

 

 Loan No. 09090

   36   



--------------------------------------------------------------------------------

(c) waive any objection which it may have to the laying of venue of any such
suit, action or proceeding in any of such courts and any claim that any such
suit, action or proceeding has been brought in an inconvenient forum.

SECTION 10.5     Use of Loan and Premises.

Mortgagor represents and warrants to Mortgagee that the Indebtedness evidenced
by the Note is a business loan transacted solely for the purpose of carrying on
the business of Mortgagor and not a consumer transaction, that the Premises does
not constitute the homestead of Mortgagor, and that the Premises are not used
for agricultural purposes.

SECTION 10.6     Captions.

The captions to the sections of this Mortgage are for convenience only and shall
not be deemed part of the text of the respective sections and shall not vary, by
implication or otherwise, any of the provisions of this Mortgage.

SECTION 10.7     Notices.

Any notice which any party hereto may desire or may be required to give to any
other party shall be in writing and either (a) mailed by certified mail, return
receipt requested, or (b) sent by an overnight carrier which provides for a
return receipt. Any such notice shall be sent to the respective party’s address
as set forth in the first paragraph of this Mortgage or to such other address as
such party may, by notice in writing, designate as its address. A copy of any
notice to the Mortgagor shall be given also to Earl M. Barker, Jr., Slott,
Barker & Nussbaum, 334 East Duval Street, Jacksonville, Florida 32202. Any such
notice shall constitute service of notice hereunder when received by the party
to whom the notice is given; provided however, that the notice shall be
effective when deposited with the United States Postal Service or overnight
carrier if the notice is not delivered because delivery of the notice was
refused, delivery was not accomplished because the addressee refused or failed
to retrieve the same after notice given as provided in United States Postal
Service regulations, the address provided by the party to whom notice is to be
given for the giving of notices was insufficient or such party is no longer to
found at such address or because such party failed to make itself available for
delivery of notices at its addressed office between 10:00 am and 2:00 pm on
non-weekend and non-holidays.

SECTION 10.8     Severability.

The parties hereto intend that each provision of this Mortgage comports with all
applicable local, state and federal laws and judicial decisions. However, if any
provision or any portion of any provision contained in this Mortgage is held by
a court of law to be invalid, illegal, unlawful, void or unenforceable as
written in any respect, then it is the intent of all parties hereto that such
portion or provision shall be given force to the fullest possible extent that it
is legal, valid and enforceable, that the remainder of this Mortgage shall be
construed as if such illegal, invalid, unlawful, void or unenforceable portion
or provision was not contained therein, and the rights, obligations and
interests of Mortgagor and Mortgagee under the remainder of this Mortgage shall
continue in full force and effect.

 

 Loan No. 09090

   37   



--------------------------------------------------------------------------------

SECTION 10.9     Successors and Assigns.

This Mortgage and each and every covenant, agreement and other provision hereof
shall be binding upon Mortgagor and its successors and assigns, including,
without limitation each and every person or entity that may, from time to time,
be record owner of the Premises or any other person having an interest therein,
shall run with the land and shall inure to the benefit of Mortgagee and its
successors and assigns. As used herein the words “successors and assigns” shall
also be deemed to include the heirs, representatives, administrators and
executors of any natural person who is a party to this Mortgage. Nothing in this
Section shall be construed to constitute consent by Mortgagee to assignment of
this Mortgage by Mortgagor.

SECTION 10.10     No Oral Modification.

This Mortgage may not be modified or discharged orally, but only by an agreement
in writing signed by Mortgagor and Mortgagee.

SECTION 10.11     Indemnity.

Mortgagor agrees to indemnify, protect, hold harmless and defend Mortgagee from
and against any and all losses, liabilities, suits, actions, obligations, fines,
damages, judgments, penalties, claims, causes of action, charges, costs and
expenses (including actual attorneys’ fees, disbursements and court costs prior
to trial, at trial and on appeal) which may be imposed on, incurred or paid by,
or asserted against Mortgagee by reason or on account of, or in connection with,
(i) the construction, reconstruction or alteration of the Premises, (ii) any
negligence of Mortgagor or any tenant of any portion of the Premises or any of
their respective agents, contractors, subcontractors, servants, directors,
officers, employees, licensees or invitees, or (iii) any accident, injury, death
or damage to any person or property occurring in, on or about the Premises or
any street, drive, sidewalk, curb or passageway adjacent thereto, except to the
extent that the same results directly from the gross negligence or the willful
misconduct of Mortgagee. Any amount payable to Mortgagee under this Section
shall be due and payable upon demand therefor and receipt by Mortgagor of a
statement from Mortgagee setting forth in reasonable detail the amount claimed
and the basis therefor. Mortgagor’s obligations under this Section shall survive
the repayment or any other satisfaction of the Note and shall not be affected by
the absence or unavailability of insurance covering the same or by the failure
or refusal of any insurance carrier to perform any obligation on its part under
any such policy of insurance. If any claim, action or proceeding is made or
brought against Mortgagee which is subject to the indemnity set forth in this
Section, Mortgagor shall resist or defend against the same, at no expense to
Mortgagee, in Mortgagor’s own name or, if necessary, in the name of Mortgagee,
by attorneys appointed by Mortgagor’s insurance carrier (if the same is covered
by insurance) or by attorneys retained by Mortgagor and approved by Mortgagee
which approval shall not be unreasonable withheld, conditioned or delayed.
Notwithstanding the foregoing, Mortgagee, in its discretion, if it disapproves
of the attorneys provided by Mortgagor or Mortgagor’s insurance carrier, may
engage its own attorneys to resist or defend, or to assist therein at its sole
cost and expense.

 

 Loan No. 09090

   38   



--------------------------------------------------------------------------------

SECTION 10.12     Representations of Mortgagor.

Mortgagor affirmatively represents and warrants that the written terms of the
Loan Documents, and each of them, accurately reflect the mutual understanding of
Mortgagor and Mortgagee, as to all matters addressed therein, and Mortgagor
further represents and warrants that there are no other agreements or
understandings, written or oral, which exist between Mortgagor and Mortgagee
relating to the matters addressed in the Loan Documents except such agreements
as may be in writing and executed by both Mortgagor and Mortgagee.

SECTION 10.13     Mortgagee’s Expenses.

Should Mortgagee make any payments hereunder or under the Note or under any
other Loan Documents or incur any liability, loss or damage under or by reason
of this Mortgage, the Note or any other Loan Documents, or in the defense of any
claims or demands, the amount thereof, and all costs and expenses, including all
filing, recording, and title fees and any other expenses relating to the
Indebtedness, including without limitation filing fees for UCC continuation
statements and any expense involving modification thereto, actual attorneys’
fees, and any and all costs and expenses incurred in connection with making,
performing, or collecting the Indebtedness or exercising any of Mortgagee’s
rights under the Note, this Mortgage or any other Loan Documents, including
actual attorneys’ fees, the cost of appraisals and the cost of any environmental
inspections in connection therewith, and all claims for brokerage and finder’s
fees which may be made in connection with the making of the Loan, together with
interest thereon, at the Default Rate, shall become part of the Indebtedness and
shall be secured by this Mortgage and the other Loan Documents and Mortgagor
hereby agrees to reimburse Mortgagee therefor immediately upon demand. Such
sums, costs and expenses shall be, until so paid, part of the Indebtedness and
Mortgagee shall be entitled, to the extent permitted by law, to receive and
retain the full amount of the Indebtedness in any action for redemption by
Mortgagor, for an accounting for the proceeds of a foreclosure sale or of
insurance proceeds or for apportionment of an eminent domain damage award.

SECTION 10.14     Mortgagee’s Right to Counsel.

If Mortgagee retains attorneys to enforce any of the terms of the Loan Documents
or because of the breach by Mortgagor of any of the terms hereof or of any of
the other Loan Documents, or for the recovery of any Indebtedness, Mortgagor
shall pay to Mortgagee actual attorneys’ fees and all costs and expenses,
whether or not an action is actually commenced and the right to such actual
attorneys’ fees and all costs and expenses shall be deemed to have accrued on
the date such attorneys are retained, shall include fees and costs in connection
with litigation, mediation, bankruptcy and/or administrative proceedings, and
shall be enforceable whether or not such action is prosecuted to judgment and
shall include all appeals. Attorneys’ fees and expenses shall for purposes of
this Mortgage include all paralegal, electronic research, legal specialists and
all other costs in connection with that performance of Mortgagee’s attorneys.

If Mortgagee is, by reason of being the holder of this Mortgage, made a party
defendant of any litigation, action, proceeding, (including without limitation
condemnation or insurance loss matters) concerning this Mortgage or the Premises
or any part thereof or therein, or the

 

 Loan No. 09090

   39   



--------------------------------------------------------------------------------

construction, maintenance, operation or the occupancy or use thereof by
Mortgagor, then Mortgagor shall indemnify, defend and hold Mortgagee harmless
from and against all liability by reason of said litigation, including actual
attorneys’ fees and all costs and expenses incurred by Mortgagee in any such
litigation or other proceedings, whether or not any such litigation or other
proceedings is prosecuted to judgment or other determination.

SECTION 10.15     Other Representations and Warranties.

All statements contained in the Commitment or in any loan application,
certificate or other instrument delivered by or on behalf of Mortgagor to
Mortgagee or Mortgagee’s representatives in connection with the Indebtedness
shall constitute representations and warranties made by Mortgagor hereunder.
Such representations and warranties made hereunder and thereunder shall survive
the delivery of this Mortgage, and any misrepresentations thereunder shall be
deemed as misrepresentations hereunder.

SECTION 10.16     Survival of Representations Warranties and Covenants.

All representations, covenants and warranties contained herein or in any of the
other Loan Documents shall survive the delivery of the Note, this Mortgage and
all other Loan Documents executed in connection herewith and the provisions
hereof shall continue to inure to the benefit of Mortgagee, its successors and
assigns.

SECTION 10.17     Waiver of Jury Trial.

MORTGAGEE BY ITS ACCEPTANCE HEREOF AND MORTGAGOR HEREBY VOLUNTARILY, KNOWINGLY
AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING UNDER THIS MORTGAGE OR CONCERNING THE INDEBTEDNESS AND/OR
ANY COLLATERAL SECURING SUCH INDEBTEDNESS, REGARDLESS OF WHETHER SUCH ACTION OR
PROCEEDING CONCERNS ANY CONTRACTUAL OR TORTIOUS OR OTHER CLAIM. MORTGAGOR
ACKNOWLEDGES THAT THIS WAIVER OF JURY TRIAL IS A MATERIAL INDUCEMENT TO
MORTGAGEE IN EXTENDING CREDIT TO MORTGAGOR, THAT MORTGAGEE WOULD NOT HAVE
EXTENDED SUCH CREDIT WITHOUT THIS JURY TRIAL WAIVER, AND THAT MORTGAGOR HAS BEEN
REPRESENTED BY AN ATTORNEY OR HAS HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY
IN CONNECTION WITH THIS JURY TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF
THIS WAIVER.

SECTION 10.18     Minimum Requirement.

Mortgagor recognizes that the requirements imposed upon Mortgagor hereunder,
including, without limitation, insurance requirements, are minimum requirements
as determined by Mortgagee and do not constitute a representation by Mortgagee
to Mortgagor that the requirements are complete or adequate or are sufficient to
protect the interests of Mortgagor. Mortgagor understands that it is Mortgagor’s
duty and responsibility to act prudently and responsibly at all times for
Mortgagor’s protection and for the protection of the Premises. This

 

 Loan No. 09090

   40   



--------------------------------------------------------------------------------

Section is not intended to form the basis for the imposition of any additional
requirements upon Mortgagor by Mortgagee.

SECTION 10.19     Reproduction of Documents.

This Mortgage and all documents relating thereto, specifically excluding the
Note but including, without limitation, consents, waivers and modifications
which may hereafter be executed, financial and operating statements,
certificates and other information previously or hereafter furnished to
Mortgagee, may be reproduced by Mortgagee by any photographic, photostatic,
microfilm, micro-card, miniature photographic or other similar process and
Mortgagee may destroy any original document (“Master”) so reproduced. Mortgagor
agrees and stipulates that any such reproduction is an original and shall be
admissible in evidence as the Master in any judicial or administrative
proceeding (whether or not the Master is in existence and whether or not such
reproduction was made or preserved by Mortgagee in the regular course of
business) and any enlargement, facsimile or further reproduction of such a
reproduction shall be no less admissible.

SECTION 10.20     Partial Non-Recourse to Mortgagor After Construction Loan
Term.

During the Construction Loan Term, as defined in the Loan Agreement, Mortgagor
shall personally be liable for the prompt payment of all sums owing hereunder,
and any other sums due pursuant to the Loan Documents. After the commencement of
the Permanent Loan Term, and notwithstanding anything to the contrary contained
in the Note or this Mortgage and subject to Paragraphs 28 and 29 of the Note,
the Mortgagor shall have no personal liability for the Indebtedness and for the
performance of the other agreements, covenants and obligations contained in the
Note, this Mortgage and the other Loan Documents, all such liability being
expressly waived by Mortgagee, and Mortgagee’s sole recourse upon default
hereunder or under any Loan Document, including but not limited to Mortgagee’s
monetary remedies under the Note or the other Loan Documents, shall be limited
to Mortgagor’s interest in the Premises and the improvements, furnishings,
equipment, leases and rents on which this Mortgage and the Assignment of Leases
constitute a lien.

Notwithstanding the foregoing, it is expressly understood and agreed that the
aforesaid limitation on liability shall in no way affect or apply to Mortgagor’s
continued personal liability for the payment to Mortgagee of:

(a)        any rents, issues, profits and/or income collected by Mortgagor and
not paid to Mortgagee in excess of normal and verifiable operating expenses from
the Premises after the occurrence of an Event of Default hereunder or under any
other Loan Document;

(b)        unrefunded security deposits made by tenants of the Premises to the
Mortgagor and not delivered to Mortgagee;

(c)        any rent, issues, profits and/or income from the Premises which have
been prepaid more than thirty (30) days in advance and not paid to Mortgagee;

 

 Loan No. 09090

   41   



--------------------------------------------------------------------------------

(d)        to the extent not paid by Mortgagor or Tenant and reserved or held in
escrow or impound by Mortgagee, unpaid amounts of payments of Charges, payment
of which is required to be made by Mortgagor under the terms hereof;

(e)        insurance proceeds and condemnation awards (or sums paid in lieu
thereof), payments and/or other form of consideration which Mortgagor receives
and which are used for any purpose inconsistent with the terms hereof or in a
manner otherwise not approved in writing by Mortgagee;

(f)        an amount necessary to satisfy any construction lien, mechanics’
liens, materialmen’s liens or similar type lien against the Premises;

(g)        damage suffered by Mortgagee due to any waste of the Premises
committed or permitted by Mortgagor or its agents or employees, or from a
failure by Mortgagor to maintain or repair the Premises in the manner required
herein;

(h)        losses, liabilities, costs, expenses, damages or claims incurred by
or asserted against Mortgagee as a result of Mortgagor’s failure to observe,
comply or perform any of its covenants and indemnities respecting the existence,
handling, storage, transportation, release or discharge of Hazardous Substances
or Wastes;

(i)        any loss or claim incurred by or asserted against Mortgagee as a
result of fraud or misrepresentation in connection with the Loan;

(j)        all taxes and fees required to be paid to any governmental entity for
the transfer of title to the Premises; and

(k)        actual and reasonable attorneys’ fees and expenses incurred by
Mortgagee in connection with enforcement of Mortgagee’s rights under this
Section.

Nothing contained herein shall be deemed to release any entity or person from
their obligations under the terms of any separate Environmental Indemnity or
Guaranty executed in connection with the Loan secured by this Mortgage.

SECTION 10.21     Full Recourse.

A         Notwithstanding the provisions of Section 10.20 to the contrary,
Mortgagor shall remain personally liable for the prompt payment of all sums
owing hereunder, and any other sums due pursuant to the Loan Documents,
including actual attorneys’ fees and all other costs of collection, upon the
occurrence of any of the following:

(a)        Mortgagee was induced by fraud to make the Loan evidenced by the
Note; or

(b)        Mortgagee is prevented from acquiring title to the Property following
an Event of Default and Mortgagee is unsuccessful in collecting on any title
insurance policy that it holds in connection with the Property because of
forfeiture of Mortgagor’s title under federal, state or local laws; or

 

 Loan No. 09090

   42   



--------------------------------------------------------------------------------

(c)        Mortgagor voluntarily files a petition or commences any case or
proceeding under any provision or chapter of the United States Bankruptcy Code
or Florida Crown Development Corporation files an involuntary petition against
Mortgagor and Mortgagor consents thereto or an Order for Relief is entered that
is neither stayed nor reversed on appeal, unless Mortgagor consents to relief
from any automatic stay imposed by reason of the filing of such petition or
entry of such Order prior to the hearing thereon; or

(d)        a prohibited transfer occurs under the Security Instrument.

ARTICLE 11.

STATE SPECIFIC PROVISIONS

SECTION 11.1     Incorporation of State Law Provisions.

Certain provisions/sections of this Mortgage and certain additional
provisions/sections that are required by laws of the State or Commonwealth in
which the Premises are located may be amended, described and/or otherwise set
forth in more detail on Exhibit “C” attached hereto, which such Exhibit by this
reference, is incorporated into and made a part of this Mortgage. In the event
of any conflict between such state law provisions and any provision herein, the
state law provisions shall control.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

SIGNATURES ARE ARE CONTAINED ON THE FOLLOWING PAGE.]

 

 Loan No. 09090

   43   



--------------------------------------------------------------------------------

Mortgagor has caused this Mortgage to be executed as of the date first above
written.

 

WITNESSES:

Name:

 

  /S/ Jennifer A. Jones

Print Name:

 

 Jennifer A. Jones

Name: 

 

/S/ L. Reed Bloodworth

Print Name:

 

  L. Reed Bloodworth

IMESON WEST I, LLC, a Florida limited liability company

By

 

:  /S/ Daniel B. Webb

 

 DANIEL B. WEBB, Manager

 

 

 

 

STATE OF FLORIDA

  

            )

     

    

  

            ) ss.

     

COUNTY OF ORANGE

  

            )

     

The foregoing instrument was acknowledged before me this 25th day of August,
2007, by DANIEL B. WEBB, the Manager of IMESONWEST I, LLC, a Florida limited
liability company, on behalf of the company. He [    ] is personally known to me
or [ X ] has produced Florida Driver’s License as identification.

 

(SEAL)

 

/S/ Jennifer A. Jones

 

(Print or type name of Notary)

 

Jennifer A. Jones

 

Notary Public, State of Florida

My commission expires:  April 26, 2010.

 

 Loan No. 09090

   44   



--------------------------------------------------------------------------------

EXHIBIT “A”

Legal Description

 

[Omitted as not necessary to an understanding of the Agreement]

 

 

 

EXHIBIT “B”

ENVIRONMENTAL REPORTS

 

 

[Omitted as not necessary to an understanding of the Agreement]

 

 

 

EXHIBIT “C”

APPLICABLE STATE LAWS

 

[Omitted as not necessary to an understanding of the Agreement]

 

 Loan No. 09090

     